Exhibit 10.1

 

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

 

 

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GLADSTONE LAND LIMITED PARTNERSHIP

a Delaware limited partnership

Dated as of October 7, 2014



--------------------------------------------------------------------------------

CONTENTS

 

Article I. DEFINED TERMS

     2   

Article II. ORGANIZATIONAL MATTERS

     18   

Section 2.01

   Organization      18   

Section 2.02

   Name      18   

Section 2.03

   Registered Office and Agent; Principal Office      18   

Section 2.04

   Power of Attorney      18   

Section 2.05

   Term      19   

Section 2.06

   Partnership Interests as Securities      20   

Article III. PURPOSE

     20   

Section 3.01

   Purpose and Business      20   

Section 3.02

   Powers      20   

Section 3.03

   Partnership Only for Partnership Purposes Specified      20   

Section 3.04

   Representations and Warranties by the Parties      21   

Article IV. PARTNERSHIP INTERESTS; CAPITAL CONTRIBUTIONS

     22   

Section 4.01

   Partnership Units and Capital Contributions of the Partners      22   

Section 4.02

   Classes and Series of Partnership Units      22   

Section 4.03

   Issuances of Additional Partnership Units      23   

Section 4.04

   Additional Funds and Capital Contributions      24   

Section 4.05

   Equity Incentive Plan      25   

Section 4.06

   LTIP Units      26   

Section 4.07

   Conversion of LTIP Units      30   

Section 4.08

   No Interest; No Return      32   

Section 4.09

   Other Contribution Provisions      32   

Section 4.10

   Not Publicly Traded      32   

Article V. DISTRIBUTIONS

     33   

Section 5.01

   Requirement and Characterization of Distributions      33   

Section 5.02

   Interests in Property Not Held Through the Partnership      33   

Section 5.03

   Distributions In-Kind      34   

Section 5.04

   Amounts Withheld      34   

Section 5.05

   Distributions Upon Liquidation      34   

Section 5.06

   Distributions to Reflect Issuance of Additional Partnership Units      34   

Section 5.07

   Restricted Distributions      34   

Article VI. ALLOCATIONS

     34   

Section 6.01

   Timing and Amount of Allocations of Net Income and Net Loss      34   

Section 6.02

   General Allocations      34   

Section 6.03

   Additional Allocation Provisions      37   

Section 6.04

   Tax Allocations      39   

Article VII. MANAGEMENT AND OPERATIONS OF BUSINESS

     40   

Section 7.01

   Management      40   

 

i



--------------------------------------------------------------------------------

Section 7.02

   Certificate of Limited Partnership      45   

Section 7.03

   Restrictions on General Partner’s Authority      45   

Section 7.04

   Reimbursement of the General Partner and Parent      45   

Section 7.05

   Outside Activities of the General Partner      46   

Section 7.06

   Contracts with Affiliates      47   

Section 7.07

   Indemnification      47   

Section 7.08

   Standard of Care; Limitation of Liability of the General Partner      49   

Section 7.09

   Other Matters Concerning the General Partner      50   

Section 7.10

   Title to Partnership Assets      51   

Section 7.11

   Reliance by Third Parties      51   

Article VIII. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

     51   

Section 8.01

   Limitation of Liability      51   

Section 8.02

   Management of Business      52   

Section 8.03

   Outside Activities of Limited Partners      52   

Section 8.04

   Withdrawal; Return of Capital      52   

Section 8.05

   Adjustment Factor      52   

Section 8.06

   Redemption Rights      52   

Article IX. BOOKS, RECORDS, ACCOUNTING AND REPORTS

     54   

Section 9.01

   Records and Accounting      54   

Section 9.02

   Reports      55   

Article X. TAX MATTERS

     55   

Section 10.01

   Preparation of Tax Returns      55   

Section 10.02

   Tax Elections      55   

Section 10.03

   Tax Matters Partner      56   

Section 10.04

   Withholding      57   

Article XI. TRANSFERS AND WITHDRAWALS

     58   

Section 11.01

   Transfer      58   

Section 11.02

   Transfer of General Partner’s Partnership Interest      59   

Section 11.03

   Transfer of Limited Partners’ Partnership Interests      59   

Section 11.04

   Substituted Limited Partners      61   

Section 11.05

   Assignees      62   

Section 11.06

   General Provisions      62   

Article XII. ADMISSION OF PARTNERS

     63   

Section 12.01

   Admission of Successor General Partner      63   

Section 12.02

   Admission of Additional Limited Partners      64   

Section 12.03

   Amendment of Agreement and Certificate of Limited Partnership      64   

Section 12.04

   Limit on Number of Partners      64   

Section 12.05

   Admission      65   

Article XIII. DISSOLUTION, LIQUIDATION AND TERMINATION

     65   

Section 13.01

   Dissolution      65   

Section 13.02

   Winding Up      65   

 

ii



--------------------------------------------------------------------------------

Section 13.03

   Deemed Distribution and Recontribution      68   

Section 13.04

   Notice of Dissolution      69   

Section 13.05

   Cancellation of Certificate of Limited Partnership      69   

Section 13.06

   Reasonable Time for Winding-Up      69   

Article XIV. PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; MEETINGS;
AMENDMENTS

     69   

Section 14.01

   Procedures for Actions and Consents of Partners      69   

Section 14.02

   Meetings of the Limited Partners      69   

Article XV. GENERAL PROVISIONS

     70   

Section 15.01

   Addresses and Notice      70   

Section 15.02

   Titles and Captions      70   

Section 15.03

   Pronouns and Plurals      71   

Section 15.04

   Further Action      71   

Section 15.05

   Binding Effect      71   

Section 15.06

   Waiver      71   

Section 15.07

   Counterparts      71   

Section 15.08

   Applicable Law      71   

Section 15.09

   Entire Agreement      72   

Section 15.10

   Invalidity of Provisions      72   

Section 15.11

   Limitation to Preserve REIT Qualification      72   

Section 15.12

   No Partition      73   

Section 15.13

   No Third-Party Rights Created Hereby      73   

Section 15.14

   No Rights as Members of the General Partner Nor as Stockholders of the Parent
     73   

Section 15.15

   Amendments to Agreement      73   

 

Exhibit A

   Notice of Redemption of OP Units      A-1   

Exhibit B

   DRO Partners and DRO Amounts      B-1   

Exhibit C

   Notice of Election by Partner to Convert Profits Interest LTIP Units into OP
Units      C-1   

Exhibit D

   Notice of Election by Partnership to Force Conversion of LTIP Units into OP
Units      D-1   

Exhibit E-1

   Certification of Non-Foreign Status (Entities)      E-1   

Exhibit E-2

   Certification of Non-Foreign Status (Individuals)      E-2   

 

iii



--------------------------------------------------------------------------------

THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF GLADSTONE
LAND LIMITED PARTNERSHIP, dated as of October 7, 2014 (the “Effective Date”), is
made by and among each of the Persons who is a party to or otherwise bound by
this Agreement and is listed as a Holder in the books and records of the
Partnership.

WHEREAS, the Certificate of Limited Partnership of the Partnership was filed in
the office of the Secretary of State of the State of Delaware on December 31,
2003, which Certificate designated the Parent as the sole general partner of the
Partnership;

WHEREAS, the Parent and Gladstone Land Partners, LLC, a Delaware limited
liability company (“Gladstone Land Partners”), entered into an Agreement of
Limited Partnership of the Partnership, dated as of December 31, 2003, to set
forth the rights and obligations of the parties thereto (the “Original
Agreement”);

WHEREAS, at the time of execution of the Original Agreement, the Parent owned
the entire General Partner Interest, and Gladstone Land Partners owned the
entire Limited Partner Interest;

WHEREAS, the Parent and Gladstone Land Partners entered into a Partnership
Interest Exchange Agreement, dated as of October 20, 2004 (the “Exchange
Agreement”), pursuant to which (i) the Parent exchanged the entire General
Partner Interest for the entire Limited Partner Interest and (ii) Gladstone Land
Partners exchanged the entire Limited Partner Interest for the entire General
Partnership Interest;

WHEREAS, the Parent and Gladstone Land Partners entered into a First Amendment
to the Original Agreement, dated as of October 20, 2004, to amend the Original
Agreement to reflect the terms of the Exchange Agreement (the “First Amendment
to Agreement”);

WHEREAS, a Certificate of Amendment to the Certificate of Limited Partnership of
the Partnership was filed in the office of the Secretary of State of the State
of Delaware on November 13, 2006, which Certificate designated Gladstone Land
Partners as the sole general partner of the Partnership;

WHEREAS, the General Partner and the Parent (in its capacity as the sole Limited
Partner as of the Effective Date) desire to amend and restate the Original
Agreement, as amended by the First Amendment to Agreement, in its entirety by
entering into this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Original Agreement, as amended by the First Amendment to
Agreement, in its entirety and agree to continue the Partnership as a limited
partnership under the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time, as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I.

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C. §
17-101 et seq.), as it may be amended from time to time, and any successor to
such statute.

“Additional Funds” has the meaning set forth in Section 4.04(a) hereof.

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.03 and Section 12.02 hereof.

“Adjusted Capital Account” means the Capital Account maintained for each Holder,
which, as of the end of each Partnership Year, is (i) increased by any amounts
which such Holder is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Holder, the
deficit balance, if any, in such Holder’s Adjusted Capital Account as of the end
of the relevant Partnership Year.

“Adjustment Event” has the meaning set forth in Section 4.06(a)(i) hereof.

“Adjustment Factor” means 1.0; provided, however, that in the event that:

(a) the Parent (1) declares or pays a dividend on its outstanding Common REIT
Shares wholly or partly in Common REIT Shares or makes a distribution to all
holders of its outstanding Common REIT Shares wholly or partly in Common REIT
Shares, (2) splits or subdivides its outstanding Common REIT Shares or
(3) effects a reverse stock split or otherwise combines its outstanding Common
REIT Shares into a smaller number of Common REIT Shares, the Adjustment Factor
shall be adjusted by multiplying the Adjustment Factor previously in effect by a
fraction, (A) the numerator of which shall be the number of Common REIT Shares
issued and outstanding on the record date for such dividend, distribution,
split, subdivision, reverse split or combination (assuming for such purposes
that such dividend, distribution, split, subdivision, reverse split or
combination has occurred as of such time) and (B) the denominator of which shall
be the actual number of Common REIT Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination;

(b) the Parent distributes any rights, options or warrants to all holders of its
Common REIT Shares to subscribe for or to purchase or to otherwise acquire
Common REIT Shares (or other securities or rights convertible into, exchangeable
for or exercisable for Common REIT

 

2



--------------------------------------------------------------------------------

Shares) at a price per share less than the Value of a Common REIT Share on the
record date for such distribution (each a “Distributed Right”), then, as of the
distribution date of such Distributed Rights, or, if later, the time such
Distributed Rights become exercisable, the Adjustment Factor shall be adjusted
by multiplying the Adjustment Factor previously in effect by a fraction (1) the
numerator of which shall be the sum of (A) the number of Common REIT Shares
issued and outstanding on the record date (or, if later, the date such
Distributed Rights become exercisable) plus (B) the maximum number of Common
REIT Shares purchasable under such Distributed Rights and (2) the denominator of
which shall be the sum of (A) the number of Common REIT Shares issued and
outstanding on the record date (or, if later, the date such Distributed Rights
become exercisable) plus (B) a fraction (i) the numerator of which is the
maximum number of Common REIT Shares purchasable under such Distributed Rights
multiplied by the minimum purchase price per Common REIT Share under such
Distributed Rights and (ii) the denominator of which is the Value of a Common
REIT Share as of the record date (or, if later, the date such Distributed Rights
become exercisable); provided, however, that if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of Common REIT Shares or any change
in the minimum purchase price for the purposes of the above fraction;

(c) the Parent shall, by dividend or otherwise, distribute to all holders of its
Common REIT Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in subsection
(a) or (b) above), which evidences of indebtedness or assets relate to assets
not received by the Parent or its Subsidiaries pursuant to a pro rata
distribution by the Partnership, then the Adjustment Factor shall be adjusted to
equal the amount determined by multiplying the Adjustment Factor in effect
immediately prior to the close of business on the date fixed for determination
of stockholders of the Parent entitled to receive such distribution by a
fraction (1) the numerator of which shall be such Value of a Common REIT Share
on the date fixed for such determination and (2) the denominator of which shall
be (A) the Value of a Common REIT Share on the dates fixed for such
determination minus (B) the then fair market value (as determined by Parent,
whose determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one Common REIT Share; and

(d) an entity other than an Affiliate of the Parent shall acquire a majority of
the issued and outstanding shares of stock of the Parent (by vote or value)
pursuant to any merger, consolidation or combination of the Parent with or into
another entity (the “Successor Entity”), the Adjustment Factor shall be adjusted
by multiplying the Adjustment Factor by the number of shares of the Successor
Entity into which one Common REIT Share is converted pursuant to such merger,
consolidation or combination, determined as of the date of such merger,
consolidation or combination.

Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event. Notwithstanding the foregoing, the Adjustment Factor shall not
be adjusted in connection with an event described in clauses (a) or (b) above
if, in connection with such event, the Partnership makes a distribution of cash,
Partnership Units, REIT Shares and/or rights, options or warrants to acquire
Partnership Units and/or REIT Shares with respect to all applicable OP Units
(including

 

3



--------------------------------------------------------------------------------

LTIP Units) or effects a reverse split of, or otherwise combines, the OP Units
(including LTIP Units), as applicable, that is comparable as a whole in all
material respects with such an event, or if in connection with an event
described in clause (d) above, the consideration in Section 11.02(b) hereof is
paid to the Holders that own OP Units.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling or controlled by or under common control with such
Person, (ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii) or (iii) above. For purposes of this
definition, “control” when used with respect to any Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” means this First Amended and Restated Agreement of Limited
Partnership of Gladstone Land Limited Partnership, as it may be further amended,
supplemented or restated from time to time.

“Assignee” means a Person to whom a Partnership Interest has been Transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has only those rights set forth in Section 11.05
hereof.

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash available for distribution by the Partnership to
the Partners in respect of their Partnership Interests as determined by the
General Partner.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Bylaws” means the Bylaws of the Parent, as amended, supplemented or restated
from time to time.

“Capital Account” means, with respect to any Holder, the Capital Account
maintained for such Holder in the Partnership’s books and records in accordance
with the following provisions:

(a) To each Holder’s Capital Account, there shall be added such Holder’s Capital
Contributions, such Holder’s distributive share of Net Income and any items in
the nature of income or gain that are specially allocated pursuant to
Section 6.03 hereof, and the principal amount of any Partnership liabilities
assumed by such Holder or that are secured by any property distributed to such
Holder.

(b) From each Holder’s Capital Account, there shall be subtracted the amount of
cash and the Gross Asset Value of any property distributed to such Holder
pursuant to any provision of this Agreement, such Holder’s distributive share of
Net Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Section 6.03 hereof, and the principal amount of any
liabilities of such Holder assumed by the Partnership or that are secured by any
property contributed by such Holder to the Partnership.

 

4



--------------------------------------------------------------------------------

(c) In the event any Partnership Interest is Transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent that it relates to the Transferred interest.

(d) In determining the principal amount of any liability for purposes of
subsections (a) and (b) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

(e) The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations Sections 1.704-1(b) and
1.704-2, and shall be interpreted and applied in a manner consistent with such
Regulations. If the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts are maintained in order to comply with
such Regulations, the General Partner may make such modification provided, that
such modification will not have a material effect on the amounts distributable
to any Holder without such Holder’s prior written consent. Notwithstanding the
foregoing, the General Partner may (i) make any adjustments that the General
Partner determines to be necessary or appropriate to maintain equality between
the Capital Accounts of the Holders and the amount of Partnership capital
reflected on the Partnership’s balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any
modifications that the General Partner determines to be appropriate in the event
that unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section 1.704-1(b) or Section 1.704-2.

“Capital Account Deficit” has the meaning set forth in Section 13.02(c) hereof.

“Capital Account Limitation” has the meaning set forth in Section 4.07(a)
hereof.

“Capital Contribution” means, with respect to any Holder, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership or is deemed to contribute to the Partnership
pursuant to Section 4.04 hereof.

“Cash Amount” means, with respect to a Tendering Partner, an amount of cash
equal to the product of (A) the Value of a Common REIT Share and (B) such
Tendering Partner’s Common REIT Shares Amount determined as of the date of
receipt by the General Partner of such Tendering Partner’s Notice of Redemption
or, if such date is not a Business Day, the immediately preceding Business Day.

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware on
December 31, 2003, as amended by those certain Certificates of Amendment to the
Certificate of Limited Partnership of the Partnership filed in the office of the
Secretary of State of the State of Delaware on October 25, 2005 and November 13,
2006, respectively, and as further amended from time to time in accordance with
the terms hereof and the Act.

 

5



--------------------------------------------------------------------------------

“Charity” means an entity described in Code Section 501(c)(3) or any trust all
the beneficiaries of which are such entities.

“Charter” means the Articles of Incorporation of the Parent as filed with the
State Department of Assessments and Taxation of Maryland, as amended,
supplemented or restated from time to time.

“Closing Price” has the meaning set forth in the definition of “Value”.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

“Common REIT Share” means a share of the Parent’s common stock, par value $0.01
per share. Where relevant in this Agreement, “Common REIT Shares” includes
shares of the Parent’s common stock, par value $0.01 per share, issued upon the
conversion of Preferred REIT Shares or Junior REIT Shares.

“Common REIT Shares Amount” means a number of Common REIT Shares equal to the
product of (a) the number of Tendered Units and (b) the Adjustment Factor in
effect on the Specified Redemption Date with respect to such Tendered Units;
provided, however, that in the event that the Parent issues to all holders of
Common REIT Shares as of a certain record date rights, options, warrants or
convertible or exchangeable securities entitling the Parent’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the Common REIT Shares Amount shall also include such Rights that a holder
of that number of Common REIT Shares would be entitled to receive, expressed,
where relevant hereunder, in a number of Common REIT Shares determined by the
General Partner.

“Consent” means the consent to, approval of, or vote in favor of a proposed
action.

“Contributed Property” means each item of Property, but excluding cash,
contributed to the Partnership, net of any liabilities assumed by the
Partnership relating to such Contributed Property and any liability to which
such Contributed Property is subject.

“Controlled Entity” means, as to any Partner, (a) any corporation more than
twenty five percent (25%) of the outstanding voting stock of which is owned by
such Partner and such Partner’s Family Members and Affiliates, (b) any trust,
whether or not revocable, of which such Partner and such Partner’s Family
Members and Affiliates are the sole initial income beneficiaries, (c) any
partnership of which such Partner or such Partner’s Family Members and
Affiliates are the managing partners and in which such Partner, such Partner’s
Family Members and Affiliates hold partnership interests representing at least
twenty-five percent (25%) of such partnership’s capital and profits and (d) any
limited liability company of which such Partner or such Partner’s Family Members
and Affiliates are the managers or otherwise control the

 

6



--------------------------------------------------------------------------------

management of such limited liability company and in which such Partner, such
Partner’s Family Members and Affiliates hold membership interests representing
at least twenty-five percent (25%) of such limited liability company’s capital
and profits.

“Conversion Date” has the meaning set forth in Section 4.07(b).

“Conversion Notice” has the meaning set forth in Section 4.07(b).

“Conversion Right” has the meaning set forth in Section 4.07(a).

“Covered Person” means (A) any of the General Partner, the Parent and any
successor to any of the foregoing and (B) any officer, member, manager or
director, as applicable, of the Partnership, the General Partner, the Parent or
any Subsidiary of any of the foregoing (including by reason of being named a
Person who is about to become an officer, member, manager or director, as
applicable, of any of the foregoing).

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to financial
institutions or other Persons in respect of reimbursement obligations under
letters of credit, surety bonds and other similar instruments guaranteeing
payment or other performance of obligations by such Person; (iii) all
indebtedness for borrowed money or for the deferred purchase price of property
or services secured by any lien on any property owned by such Person, to the
extent attributable to such Person’s interest in such property, even though such
Person has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person that, in accordance with U.S. GAAP, should be
capitalized.

“Depreciation” means, for each Partnership Year, an amount equal to the federal
income tax depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or period, Depreciation shall be in an
amount that bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year or period is zero, Depreciation
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor”.

“DRO Amount” means the amount specified on Exhibit B with respect to any DRO
Partner, as such Exhibit may be amended from time to time.

“DRO Partner” means a Partner who has agreed in writing to be a DRO Partner of
the Partnership and has agreed and is obligated to make certain cash Capital
Contributions, not in excess of such DRO Partner’s DRO Amount, to the
Partnership with respect to such Partner’s Capital Account Deficit upon the
occurrence of certain events.

 

7



--------------------------------------------------------------------------------

“Economic Capital Account Balances” has the meaning set forth in Section 6.03(c)
hereof.

“Equity Incentive Plan” means any equity incentive plan adopted by the
Partnership or the Parent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Family Member” means, as to a Person that is an individual, such Person’s
spouse, ancestors (whether by blood or by adoption or step-ancestors by
marriage), descendants (whether by blood or by adoption or step-descendants by
marriage), brothers and sisters, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law and descendants (whether by blood
or by adoption or step-descendants by marriage) of a brother or sister and any
inter vivos or testamentary trusts (whether revocable or irrevocable) of which
only such Person, his or her spouse, ancestors (whether by blood or by adoption
or step-ancestors by marriage), descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law and
descendants (whether by blood or by adoption or step-descendants by marriage) of
a brother or sister are initial income beneficiaries.

“Final Adjustment” has the meaning set forth in Section 10.03(b)(ii) hereof.

“Forced Redemption” has the meaning set forth in Section 4.07(c).

“Forced Redemption Notice” has the meaning set forth in Section 4.07(c).

“Funding Debt” means the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the Parent or any wholly owned
subsidiary of the Parent.

“General Partner” means Gladstone Land Partners, LLC, a Delaware limited
liability company, and its successors and assigns, as the general partner of the
Partnership.

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset as determined by
the General Partner.

(b) The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clause (i), clause (ii), clause (iii) or
clause (iv) hereof shall be adjusted to equal their respective gross fair market
values, as determined by the General Partner, as of the following times:

 

8



--------------------------------------------------------------------------------

(i) the acquisition of an additional Partnership Interest (other than in
connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.02 hereof or contributions by the
General Partner pursuant to Section 4.02 hereof) by a new or existing Partner in
exchange for more than a de minimis Capital Contribution, if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Holders in the Partnership;
provided, that the issuance of any LTIP Unit shall be deemed to require a
recalculation pursuant to this subsection;

(ii) the distribution by the Partnership to a Holder of more than a de minimis
amount of Property as consideration for a Partnership Interest, if the General
Partner reasonably determines that such adjustment is necessary or appropriate
to reflect the relative economic interests of the Holders in the Partnership;

(iii) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

(iv) at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

(c) The Gross Asset Value of any Partnership asset distributed to a Holder shall
be the gross fair market value of such asset on the date of distribution as
determined by the distributee and the General Partner provided, that, if the
distributee is the General Partner or if the distributee and the General Partner
cannot agree on such a determination, such gross fair market value shall be
determined by an independent third party experienced in the valuation of similar
assets, selected by the General Partner.

(d) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

(e) If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.

“Holders” mean the Partners and Assignees, collectively, and “Holder” means any
Partner or Assignee.

 

9



--------------------------------------------------------------------------------

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter or limited liability
company’s certificate of formation; (iii) as to any Partner that is a
partnership, the dissolution and commencement of winding up of the partnership;
(iv) as to any Partner that is an estate, the distribution by the fiduciary of
the estate’s entire Partnership Interest; (v) as to any trust that is a Partner,
the termination of the trust (but not the substitution of the trustee of the
trust); or (vi) as to any Partner, the bankruptcy of such Partner. For purposes
of this definition, bankruptcy of a Partner shall be deemed to have occurred
when (a) the Partner commences a voluntary proceeding seeking liquidation,
reorganization or other relief of or against such Partner under any bankruptcy,
insolvency or other similar law now or hereafter in effect, (b) the Partner is
adjudged as bankrupt or insolvent, or a final and nonappealable order for relief
under any bankruptcy, insolvency or similar law now or hereafter in effect has
been entered against the Partner, (c) the Partner executes and delivers a
general assignment for the benefit of the Partner’s creditors, (d) the Partner
files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within 120 days after the commencement thereof, (g) the
appointment without the Partner’s consent or acquiescence of a trustee, receiver
or liquidator has not been vacated or stayed within 90 days of such appointment,
or (h) an appointment referred to in clause (g) above is not vacated within 90
days after the expiration of any such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as a Covered Person and (ii) such other Persons as the General Partner
may designate from time to time (whether before or after the event giving rise
to potential liability).

“Independent Directors” means the independent directors of the Board of
Directors of the Parent as determined by the rules and regulations of the NASDAQ
Stock Market or any successor to the foregoing.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Junior REIT Share” means a share of capital stock of the Parent now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are junior in rank to the Common
REIT Shares.

“Junior Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.01, 4.03 or 4.04 hereof
that has distribution rights, or rights upon liquidation, winding up and
dissolution, that are junior in rank to the OP Units.

 

10



--------------------------------------------------------------------------------

“Limited Partner” means any Person named as a Limited Partner in the books and
records of the Partnership or the Transfer Agent, or any Substituted Limited
Partner or Additional Limited Partner, in such Person’s capacity as a Limited
Partner in the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of OP Units, LTIP Units, Preferred Units, Junior Units or other
Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.01 hereof.

“Liquidating Gains” has the meaning set forth in Section 6.03(c) hereof.

“Liquidator” has the meaning set forth in Section 13.02(a) hereof.

“LTIP Award” means each or any, as the context requires, LTIP Award issued under
any Equity Incentive Plan.

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges and restrictions,
qualifications, and limitations set forth in Section 4.06 hereof (except as may
be varied by the designations applicable to any particular class or series of
LTIP Units) and elsewhere in this Agreement (including any exhibit hereto
creating any new class or series of LTIP Units) or in the Equity Incentive Plan
or the award, vesting, or other agreement pursuant to which an LTIP Unit is
granted to the holder thereof. The allocation of LTIP Units among the Partners
shall be set forth in the books and records of the Partnership or the Transfer
Agent.

“LTIP Unitholder” means a Limited Partner that holds LTIP Units.

“LV Safe Harbor” has the meaning set forth in Section 10.02(b) hereof.

“LV Safe Harbor Election” has the meaning set forth in Section 10.02(b) hereof.

“LV Safe Harbor Interests” has the meaning set forth in Section 10.02(b) hereof.

“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) any Limited Partner Interests held by the Parent
or its Subsidiaries, (ii) any Person of which the Parent or its Subsidiaries
directly or indirectly owns or controls more than 50% of the voting interests
and (iii) any Person directly or indirectly owning or controlling more than 50%
of the outstanding interests of the General Partner) representing a majority of
the Percentage Interests of all such Limited Partners.

“Market Price” has the meaning set forth in the definition of “Value”.

“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income (“Net Income”) or loss (“Net
Loss”) for such

 

11



--------------------------------------------------------------------------------

year, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

(a) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of “Net Income” or “Net Loss” shall be added to (or subtracted
from, as the case may be) such taxable income (or loss);

(b) Any expenditure of the Partnership described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

(c) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;

(d) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

(e) In lieu of the depreciation, amortization and other cost recovery deductions
that would otherwise be taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation for such Partnership Year;

(f) To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s Partnership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

(g) Notwithstanding any other provision of this definition of “Net Income” or
“Net Loss”, any item that is specially allocated pursuant to Section 6.03 hereof
shall not be taken into account in computing Net Income or Net Loss.

“New REIT Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares, except that “New REIT Securities” shall not mean any Preferred REIT
Shares, Junior REIT Shares or grants under the Equity Incentive Plans and
(ii) any Debt issued by the Parent that provides any of the rights described in
clause (i).

 

12



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit A attached to this Agreement.

“OP Unit” means a fractional share of the Partnership Interests of all Partners
issued pursuant to Sections 4.01, 4.03 and 4.04 hereof, but does not include any
LTIP Unit, Preferred Unit, Junior Unit or any other Partnership Unit specified
in a Partnership Unit Designation as being other than an OP Unit.

“OP Unit Economic Balance” has the meaning set forth in Section 6.03(c) hereof.

“Outside Interest” has the meaning set forth in Section 5.02 hereof.

“Parent” means Gladstone Land Corporation, a Maryland corporation.

“Parent Employee” means any employee of the Partnership, the General Partner,
the Parent or any of their Subsidiaries.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partnership” means the limited partnership formed under the Act by the filing
of the Certificate and governed pursuant to this Agreement, and any successor
thereto.

“Partnership Interest” means an ownership interest in the Partnership and
includes any and all benefits to which the Holder of such Partnership Interest
may be entitled as provided in this Agreement, together with all obligations of
such Holder to comply with the terms and provisions of this Agreement. A
Partnership Interest may be expressed as a number of OP Units, LTIP Units,
Preferred Units, Junior Units or other Partnership Units.

 

13



--------------------------------------------------------------------------------

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Record Date” means a record date established by the General Partner
for the distribution of Available Cash pursuant to Section 5.01 hereof, which
record date shall generally be the same as the record date established by the
Parent for a distribution to its stockholders of some or all of its portion of
such distribution.

“Partnership Unit” shall mean an OP Unit, an LTIP Unit, a Preferred Unit, a
Junior Unit or any other fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Article IV hereof.

“Partnership Unit Designation” has the meaning set forth in Section 4.03(a)
hereof.

“Partnership Unit Distribution” has the meaning set forth in Section 4.06(a)(ii)
hereof.

“Partnership Year” means the Partnership’s taxable year ending on December 31
(or part thereof in the case of the Partnership’s first and last taxable year)
or such other year as is (i) required by Code Section 706 or (ii) determined by
the General Partner (if no year is so required by Code Section 706).

“Percentage Interest” means, as the context requires, (i) with respect to OP
Units, as to a Holder of OP Units (subject to Section 4.06(a)), the quotient
obtained by dividing the number of OP Units owned by such Holder by the total
number of OP Units then outstanding, and (ii) with respect to any Partnership
Units of a particular class or series (other than OP Units), as to a Holder of
any such Partnership Units, the quotient obtained by dividing the number of such
Partnership Units owned by such Holder by the total number of such Partnership
Units then outstanding, provided that, with respect to a determination as to
whether the Limited Partners have voted for or provided Consent as to a matter
on which Limited Partners are entitled to vote or Consent pursuant to this
Agreement, as to any Limited Partner, the quotient obtained by dividing the
number of votes attributable to the Partnership Units held by such Limited
Partner with respect to such matter by the total number of votes attributable to
all Partnership Units then outstanding with respect to such matter. If the
Partnership issues additional classes or series of Partnership Units, the
interest in the Partnership among the classes or series of Partnership Units
shall be determined as set forth in an amendment to this Agreement which will
set forth the rights and privileges of such additional classes or series of
Partnership Units, if any, as contemplated by Section 4.03(a).

“Person” means an individual or a corporation, partnership (including, but not
limited to, any general partnership or limited partnership), trust, estate,
custodian, nominee, unincorporated organization, association, limited liability
company or any other entity.

“Preferred Parity Units” means all classes or series of Preferred Units issued
by the Partnership, the terms of which specifically provide that such Preferred
Units rank on a parity with such Preferred Parity Units with respect to
distribution rights and rights upon liquidation, dissolution or winding up of
the Partnership.

 

14



--------------------------------------------------------------------------------

“Preferred REIT Share” means a share of capital stock of the Parent now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Common REIT Shares.

“Preferred Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Sections 4.01, 4.03 or 4.04 hereof
that has distribution rights, or rights upon liquidation, winding up and
dissolution, that are superior or prior to the OP Units.

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, easements and rights of
way, interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and debt instruments as the Partnership may hold from
time to time, and “Property” shall mean any one such asset or property.

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Stock Market or another
national securities exchange or any successor to the foregoing.

“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Subsidiary thereof in connection with
the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries (or other entities disregarded from their owner for federal income
tax purposes, including wholly owned grantor trusts) whose assets consist solely
of Qualified Assets; (iv) up to a one percent (1%) equity interest in any
partnership or limited liability company at least ninety-nine percent (99%) of
the equity of which is owned, directly or indirectly, by the Partnership;
(v) cash held for payment of administrative expenses or pending distribution to
security holders of the Parent or any wholly owned Subsidiary thereof or pending
contribution to the Partnership; and (vi) other tangible and intangible assets
that, taken as a whole, are de minimis in relation to the net assets of the
Partnership and its Subsidiaries.

“Qualified REIT Subsidiary” means any Subsidiary of the Parent that is a
“qualified REIT subsidiary” within the meaning of Code Section 856(i).

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Regulations Section 1.704-2(i)).

“Redemption” has the meaning set forth in Section 8.06(a) hereof.

“Regulations” means the applicable income tax regulations promulgated by the
United States Treasury Department, whether such regulations are in proposed,
temporary or final form, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 6.03(a)(vii)
hereof.

 

15



--------------------------------------------------------------------------------

“REIT” means an entity that is treated as a real estate investment trust for
federal income tax purposes under Code Sections 856 through 860.

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

“REIT Requirements” has the meaning set forth in Section 5.01 hereof.

“REIT Share” means a Common REIT Share, a Preferred REIT Share, a Junior REIT
Share or share of any other class or series of stock issued by the Parent.

“Rights” has the meaning set forth in the definition of “Common REIT Shares
Amount”.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Services Agreement” means any management, development or advisory agreement
with a property and/or asset manager for the provision of property management,
asset management, leasing, development and/or similar services with respect to
the Properties and any agreement for the provision of services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
developers, financial advisors and other professional services.

“Specified Redemption Date” means the 10th Business Day following receipt by the
General Partner of a Notice of Redemption; provided, that, if the Common REIT
Shares are not Publicly Traded, the Specified Redemption Date means the 30th
Business Day following receipt by the General Partner of a Notice of Redemption.

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of (i) the voting power of such other Person or (ii) the outstanding
equity interests of such other Person is owned, directly or indirectly, by such
Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.04 hereof.

“Successor Entity” has the meaning set forth in the definition of “Adjustment
Factor”.

“Tendered Units” has the meaning set forth in Section 8.06(a) hereof.

“Tendering Partner” has the meaning set forth in Section 8.06(a) hereof.

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

“Termination Transaction” has the meaning set forth in Section 11.02(b) hereof.

“Transaction” has the meaning set forth in Section 4.07(f).

 

16



--------------------------------------------------------------------------------

“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article XI hereof, “Transfer” does not include (a) any
Redemption of Partnership Units by the Partnership or the Parent, or acquisition
of Tendered Units by the General Partner or the Parent, pursuant to Section 8.06
hereof or (b) any redemption of Partnership Units made pursuant to any
Partnership Unit Designation. The terms “Transferred” and “Transferring” have
correlative meanings.

“Transfer Agent” means, with respect to any Partnership Units, such bank, trust
company or other Person (including the Partnership or one of its Affiliates) as
shall be appointed from time to time by the General Partner to act as registrar
and transfer agent for such Partnership Units; provided that if no Transfer
Agent is specifically designated for such Partnership Units, the General Partner
shall act in such capacity.

“Unvested LTIP Units” has the meaning set forth in Section 4.06(c)(i) hereof.

“U.S. GAAP” means U.S. generally accepted accounting principles consistently
applied.

“Value” means, on any date of determination with respect to a Common REIT Share,
the average of the daily Market Prices for twenty consecutive trading days
immediately preceding the date of determination except that, as provided in
Section 4.05(b) hereof, the Market Price for the trading day immediately
preceding the date of exercise of a stock option under any Equity Incentive Plan
shall be substituted for such average of daily market prices for purposes of
Section 4.05 hereof; provided, however, that for purposes of Section 8.06, the
“date of determination” shall be the date of receipt by the Parent of a Notice
of Redemption or, if such date is not a Business Day, the immediately preceding
Business Day. The term “Market Price” on any date shall mean, with respect to
any class or series of outstanding REIT Shares, the Closing Price for such REIT
Shares on such date. The “Closing Price” on any date shall mean the last sale
price for such REIT Shares, regular way, or, in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, for such
REIT Shares, in either case as reported in the principal consolidated
transaction reporting system with respect to Publicly Traded securities or, if
such REIT Shares are not Publicly Traded, the last quoted price, or, if not so
quoted, the average of the high bid and low ask prices in the principal
automated quotation system that may then be in use or, if such REIT Shares are
not quoted by any such organization, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in such REIT
Shares selected by the Board of Directors of the Parent or, in the event that no
trading price is available for such REIT Shares, the fair market value of such
REIT Shares, as determined by the Board of Directors of the Parent.

In the event that the Common REIT Shares Amount includes Rights that a holder of
REIT Shares would be entitled to receive, then the Value of such Rights shall be
determined by the Parent on the basis of such quotations and other information
as it considers, in its reasonable judgment, appropriate.

“Vested LTIP Units” has the meaning set forth in Section 4.06(c)(i) hereof.

 

17



--------------------------------------------------------------------------------

“Vesting Agreement” means each or any, as the context implies, agreement entered
into by an LTIP Unitholder upon acceptance of an award of LTIP Units under an
Equity Incentive Plan.

“Virginia Courts” has the meaning set forth in Section 15.08(b).

ARTICLE II.

ORGANIZATIONAL MATTERS

Section 2.01 Organization. The Partnership is a limited partnership organized
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. The rights and obligations of the
Partners and other Holders and the administration and termination of the
Partnership shall be governed by this Agreement. All Partnership Interests shall
be personal property for all purposes.

Section 2.02 Name. The name of the Partnership is Gladstone Land Limited
Partnership. The Partnership’s business may be conducted under any other name or
names deemed advisable by the General Partner, including the name of the General
Partner or any Affiliate thereof. The General Partner may change the name of the
Partnership at any time and from time to time and shall notify the Partners of
such change in the next regular communication to the Partners.

Section 2.03 Registered Office and Agent; Principal Office. The address of the
registered office of the Partnership in the State of Delaware is located at
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
County of New Castle, Delaware 19808, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office is
Corporation Service Company. The principal office of the Partnership is located
at 1521 Westbranch Drive, Suite 100, McLean, Virginia 22102 or such other place
as the General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

Section 2.04 Power of Attorney.

(a) By executing this Agreement, each Limited Partner and each Assignee
irrevocably constitutes and appoints the General Partner, any Liquidator, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

(i) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments, supplements or restatements thereof) that the General Partner or the
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of Delaware and in all other
jurisdictions in which the Partnership may conduct business or own property;
(b) all instruments that the General Partner or

 

18



--------------------------------------------------------------------------------

the Liquidator deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(c) all conveyances and other instruments or documents that the General Partner
or the Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
conveyances and other instruments or documents that the General Partner or the
Liquidator deems appropriate or necessary to reflect the distribution or
exchange of assets of the Partnership pursuant to the terms of this Agreement;
(e) all instruments relating to the admission, withdrawal, removal or
substitution of any Partner pursuant to, or other events described in, Article
XI, Article XII or Article XIII hereof or to the Capital Contribution of any
Partner; and (f) all certificates, documents and other instruments relating to
the determination of the rights, preferences and privileges relating to
Partnership Interests; and

(ii) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, as
determined by the General Partner or the Liquidator, to make, evidence, give,
confirm or ratify any vote, consent, approval, agreement or other action that is
made or given by the Partners hereunder or is consistent with the terms of this
Agreement or appropriate or necessary, as determined by the General Partner or
the Liquidator, to effectuate the terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement except in accordance with
Section 15.15 or as may be otherwise expressly provided for in this Agreement.

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner or the Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Partnership, and it shall survive and not
be affected by the subsequent Incapacity of any Limited Partner or Assignee and
the Transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units or Partnership Interest and shall extend to such Limited
Partner’s or Assignee’s heirs, successors, assigns and personal representatives.
Each such Limited Partner or Assignee hereby agrees to be bound by any
representation made by the General Partner or the Liquidator, pursuant to such
power of attorney; and each such Limited Partner or Assignee hereby waives any
and all defenses that may be available to contest, negate or disaffirm the
action of the General Partner or the Liquidator under such power of attorney.
Each Limited Partner or Assignee shall execute and deliver to the General
Partner or the Liquidator, within 15 days after receipt of the General Partner’s
or the Liquidator’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership. Notwithstanding anything else set forth in this
Section 2.04(b), no Limited Partner shall incur any personal liability for any
action of the General Partner or the Liquidator taken under such power of
attorney.

Section 2.05 Term. The Partnership shall continue perpetually, unless it is
dissolved pursuant to the provisions of Article XIII hereof or as otherwise
required by the Act.

 

19



--------------------------------------------------------------------------------

Section 2.06 Partnership Interests as Securities. All Partnership Interests
shall be securities within the meaning of, and governed by, (i) Article 8 of the
Delaware Uniform Commercial Code and (ii) Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction.

ARTICLE III.

PURPOSE

Section 3.01 Purpose and Business. The purpose and nature of the Partnership is
to conduct any business, enterprise or activity permitted by or under the Act;
provided, however, such business and arrangements and interests will be limited
to and conducted in such a manner as to permit the Parent to qualify as a REIT
unless the Parent, in accordance with its Charter and Bylaws, has chosen to
cease to qualify as a REIT for any reason or for reasons whether or not related
to the business conducted by the Partnership. Without limiting the Parent’s
right to cease to qualify as a REIT, the Partners acknowledge that the
qualification of the Parent as a REIT inures to the benefit of all Partners and
not solely to the Parent, the General Partner or its Affiliates. In connection
with the foregoing, the Partnership shall have full power and authority to enter
into, perform and carry out contracts of any kind, to borrow and lend money and
to issue and guarantee evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien and, directly or indirectly, to
acquire, lease and construct additional Properties necessary, useful or
desirable in connection with its business.

Section 3.02 Powers.

(a) The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership.

(b) The Partnership may contribute from time to time Partnership capital,
including Properties, to one or more newly formed entities solely in exchange
for equity interests therein (or in a wholly owned subsidiary entity thereof).

(c) Notwithstanding any other provision in this Agreement, the General Partner
may cause the Partnership to refrain from taking, any action that in the
judgment of the General Partner (i) could adversely affect the ability of the
Parent to qualify as a REIT, (ii) could subject the Parent to any federal income
or excise taxes or (iii) could violate any law or regulation of any governmental
body or agency having jurisdiction over the General Partner, the Parent, their
securities or the Partnership.

Section 3.03 Partnership Only for Partnership Purposes Specified. This Agreement
shall not be deemed to create a company, venture or partnership between or among
the Partners with respect to any activities whatsoever other than the activities
within the purposes of the Partnership as specified in Section 3.01 hereof.
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its Properties or any other Partner. No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, and the Partnership shall
not be responsible or liable for any indebtedness or

 

20



--------------------------------------------------------------------------------

obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

Section 3.04 Representations and Warranties by the Parties.

(a) Each Limited Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or a Substituted Limited Partner, respectively) represents and
warrants to, and covenants with, each other Partner that (i) this Agreement will
not result in a breach or violation of, or a default under, any material
agreement by which such Partner or any of such Partner’s property is bound, or
any statute, regulation, order or other law to which such Partner is subject,
(ii) subject to the last sentence of this Section 3.04(a), such Partner is
neither a “foreign person” within the meaning of Code Section 1445(f) nor a
“foreign partner” within the meaning of Code Section 1446(e), (iii) such Partner
does not own, directly or indirectly, (a) 9.8% or more of the total combined
voting power of all classes of stock entitled to vote, or 9.8% or more of the
total number of shares of all classes of stock, of any corporation that is a
tenant of either (I) the Parent or any Qualified REIT Subsidiary, (II) the
Partnership or (III) any partnership, venture or limited liability company of
which the Parent, any Qualified REIT Subsidiary or the Partnership is a direct
or indirect partner or member or (b) an interest of 9.8% or more in the assets
or net profits of any tenant of either (I) the Parent or any Qualified REIT
Subsidiary, (II) the Partnership or (III) any partnership, venture, or limited
liability company of which the Parent, any Qualified REIT Subsidiary or the
Partnership is a direct or indirect partner or member, (iv) such Partner has the
legal capacity to enter into this Agreement and perform such Partner’s
obligations hereunder and (v) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms. Notwithstanding anything
contained herein to the contrary, in the event that the representation contained
in the foregoing clause (ii) would be inaccurate if given by a Partner, such
Partner (w) shall not be required to make and shall not be deemed to have made
such representation, if it delivers to the General Partner in connection with or
prior to its execution of this Agreement written notice that it may not
truthfully make such representation, (x) agrees that it is subject to, and
hereby authorizes the General Partner to withhold, all withholdings to which
such a “foreign person” or “foreign partner,” as applicable, is subject for
federal tax purposes and (y) agrees to cooperate fully with the General Partner
with respect to such withholdings, including by effecting the timely completion
and delivery to the General Partner of all governmental forms required in
connection therewith.

(b) Each Limited Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or a Substituted Limited Partner) represents, warrants and
agrees that it has acquired and continues to hold its Partnership Interest for
its own account for investment purposes only and not for the purpose of, or with
a view toward, the resale or distribution of all or any part thereof in
violation of applicable laws, and not with a view toward selling or otherwise
distributing such interest or any part thereof at any particular time or under
any predetermined circumstances in violation of applicable laws. Each Limited
Partner further represents and warrants that it is a sophisticated investor,
able and accustomed to handling sophisticated financial and tax matters

 

21



--------------------------------------------------------------------------------

for itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds that it has
invested in the Partnership in what it understands to be a highly speculative
and illiquid investment.

(c) The representations and warranties contained in Sections 3.04(a) and 3.04(b)
hereof shall survive the execution and delivery of this Agreement by each
Limited Partner (and, in the case of an Additional Limited Partner or a
Substituted Limited Partner, the admission of such Additional Limited Partner or
Substituted Limited Partner as a Limited Partner in the Partnership) and the
dissolution, liquidation and termination of the Partnership.

(d) Each Limited Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or a Substituted Limited Partner) hereby acknowledges that no
representations or warranties have been made by the Parent, any Partner or any
employee or representative or Affiliate of the Parent or any Partner as to any
future profits, cash flows, funds from operations or distributions in respect of
the Partnership or the General Partner, and that projections and any other
information, including, without limitation, financial and descriptive
information and documentation, that may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

(e) Notwithstanding the foregoing, the General Partner may permit the
modification of any of the representations and warranties contained in Sections
3.04(a) and 3.04(b) above as applicable to any Limited Partner (including,
without limitation any Additional Limited Partner or Substituted Limited Partner
or any transferee of either), provided, that such representations and
warranties, as modified, shall be set forth in either (i) a Partnership Unit
Designation applicable to the Partnership Units held by such Partner or (ii) a
separate writing addressed to the Partnership and the General Partner.

ARTICLE IV.

PARTNERSHIP INTERESTS; CAPITAL CONTRIBUTIONS

Section 4.01 Partnership Units and Capital Contributions of the Partners. Each
Holder owns Partnership Units in the amount and designation set forth for such
Holder in the books and records of the Partnership or the Transfer Agent, as the
same may be amended, or caused to be amended, from time to time by the General
Partner to the extent necessary to reflect accurately sales, exchanges,
conversions or other Transfers, redemptions, the issuance of additional
Partnership Units, or other events having an effect on a Partner’s ownership of
Partnership Units. Except as required by the Act or in Section 4.04, 10.04 or
13.02(d) hereof, the Partners shall have no obligation or right to make any
Capital Contributions or loans to the Partnership.

Section 4.02 Classes and Series of Partnership Units. Until such time as
additional classes or series of Partnership Units are created pursuant to
Section 4.03(a) below, the Partnership shall have the following two (2) classes
of Partnership Units: “OP Units” and “LTIP Units”. Subject to Section 4.06, OP
Units, LTIP Units, or Partnership Units of any additional class or series, at
the election of the General Partner, may be issued to newly admitted Partners in
exchange for any Capital Contributions by such Partners and/or the provision of
services by such Partners; provided, that any Partnership Unit that is not
specifically designated by the General Partner as being of a particular class
shall be deemed to be an OP Unit.

 

22



--------------------------------------------------------------------------------

Section 4.03 Issuances of Additional Partnership Units.

(a) General. The General Partner is authorized to cause the Partnership to issue
additional Partnership Units, in the form of Partnership Units at any time or
from time to time, to the Partners (including the General Partner or Parent) or
to other Persons, and if necessary, to admit such Persons as Additional Limited
Partners, for such consideration and on such terms and conditions as shall be
established by the General Partner. Without limiting the foregoing, the General
Partner is expressly authorized to cause the Partnership to issue Partnership
Units (i) upon the conversion, redemption or exchange of any Debt, Partnership
Units or other securities issued by the Partnership, (ii) for less than fair
market value and (iii) in connection with any merger of any Person into the
Partnership or any Subsidiary of the Partnership if the applicable merger
agreement provides that the parties to the merger are to receive Partnership
Units in exchange for their interests in the Person merging into the Partnership
or any Subsidiary of the Partnership. Any additional Partnership Units may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and obligations as shall be determined by the
General Partner and set forth in a written document thereafter attached to and
made an exhibit to this Agreement which exhibit shall be an amendment to this
Agreement and shall be incorporated herein by this reference (each, a
“Partnership Unit Designation”). Without limiting the generality of the
foregoing, the General Partner shall have authority to specify (a) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Units; (b) the right of each such class
or series of Partnership Units to share (on a pari passu, junior or preferred
basis) in Partnership distributions; (c) the rights of each such class or series
of Partnership Units upon dissolution and liquidation of the Partnership;
(d) the voting rights, if any, of each such class or series of Partnership
Units; and (e) the conversion, redemption or exchange rights applicable to each
such class or series of Partnership Units. Upon the issuance of any additional
Partnership Unit, the General Partner shall cause such issuance to be reflected
in the books and records of the Partnership or the Transfer Agent, as
appropriate.

(b) Issuances to the General Partner or Parent. No additional Partnership Units
shall be issued to the General Partner or Parent unless (i) the additional
Partnership Units are issued to all Partners in proportion to their respective
Percentage Interests with respect to the class of Partnership Units so issued,
(ii) (a) the additional Partnership Units are (x) OP Units issued in connection
with an issuance of Common REIT Shares or (y) Partnership Units (other than OP
Units) issued in connection with an issuance of Preferred REIT Shares, Junior
REIT Shares, New REIT Securities or other interests in the Parent (other than
Common REIT Shares), which Preferred REIT Shares, Junior REIT Shares, New REIT
Securities or other interests have designations, preferences and other rights,
terms and provisions that are substantially the same as the designations,
preferences and other rights, terms and provisions of the additional Partnership
Units issued to the Parent and (b) the Parent directly or indirectly contributes
or otherwise causes to be transferred to the Partnership the cash proceeds or
other consideration, if any, received in connection with the issuance of such
REIT Shares, New REIT Securities or other interests in the Parent or (iii) the
additional Partnership Units are issued upon the conversion, redemption or

 

23



--------------------------------------------------------------------------------

exchange of Debt, Partnership Units or other securities issued by the
Partnership. In the event that the Partnership issues additional Partnership
Units pursuant to this Section 4.03(b), the General Partner shall amend this
Agreement (including but not limited to the amendments described in Sections
6.02(b) and 8.06) as it determines are appropriate to reflect the issuance of
such additional Partnership Units.

(c) No Preemptive Rights. Except as otherwise provided in Section 4.03(b)(i) or
pursuant to a subscription agreement with the Partnership, no Person, including,
without limitation, any Limited Partner or Assignee, shall have any preemptive,
preferential, participation or similar right or rights to subscribe for or
acquire any Partnership Interest.

Section 4.04 Additional Funds and Capital Contributions.

(a) General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine. Additional Funds may be obtained by the Partnership, at the election
of the General Partner, in any manner provided in, and in accordance with, the
terms of this Section 4.04.

(b) Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may accept Capital Contributions (of cash or property) from any
Partners or other Persons. In connection with any such Capital Contribution, the
General Partner is authorized to cause the Partnership from time to time to
issue additional Partnership Units (as set forth in Section 4.03 above) in
consideration therefor and the Percentage Interests of the Holders with respect
their Partnership Units held shall be adjusted as necessary to reflect the
issuance of such additional Partnership Units.

(c) Loans by Third Parties. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt to any
Person upon such terms as the General Partner determines appropriate, including
making such Debt convertible, redeemable or exchangeable for Partnership Units
or REIT Shares.

(d) Partner Loans. The General Partner, on behalf of the Partnership, may obtain
any Additional Funds by causing the Partnership to incur Debt to the General
Partner and/or the Parent, as the case may be, if (i) such Debt is, to the
extent permitted by law, on substantially the same terms and conditions
(including interest rate, repayment schedule, and conversion, redemption,
repurchase and exchange rights) as Funding Debt incurred by the General Partner
and/or the Parent, as the case may be, the net proceeds of which are loaned to
the Partnership to provide such Additional Funds or (ii) such Debt is on terms
and conditions no less favorable to the Partnership than would be available to
the Partnership from any third party; provided, however, that the Partnership
shall not incur any such Debt if a breach, violation or default of such Debt
would be deemed to occur by virtue of the Transfer by any Limited Partner of any
Partnership Interest.

 

24



--------------------------------------------------------------------------------

(e) Issuance of Securities by the Parent. The Parent shall not issue any
additional REIT Shares or New REIT Securities unless the Parent contributes
directly or indirectly the cash proceeds or other consideration, if any,
received from the issuance of such additional REIT Shares or New REIT
Securities, as the case may be, and from the exercise of the rights contained in
any such additional New REIT Securities, to the Partnership in exchange for (x)
in the case of an issuance of Common REIT Shares, OP Units or (y) in the case of
an issuance of Preferred REIT Shares, Junior REIT Shares or New REIT Securities,
Partnership Units with designations, preferences and other rights, terms and
provisions that are substantially the same as the designations, preferences and
other rights, terms and provisions of such Preferred REIT Shares, Junior REIT
Shares or New REIT Securities; provided, however, that notwithstanding the
foregoing, the Parent may issue REIT Shares or New REIT Securities (a) pursuant
to Section 4.05 or 8.06(b) hereof, (b) pursuant to a dividend or distribution
(including any stock split) wholly or partly of REIT Shares or New REIT
Securities to all of the holders of REIT Shares or New REIT Securities, as the
case may be, (c) upon a conversion, redemption or exchange of Preferred REIT
Shares or Junior REIT Shares, (e) upon a conversion, redemption, exchange or
exercise of New REIT Securities, (f) pursuant to grants of REIT Shares or New
REIT Securities, options to purchase REIT Shares or New REIT Securities or other
awards pursuant to any Equity Incentive Plan of the Parent, or (g) if the Parent
determines that the best interests of the Parent would be served by contributing
such cash proceeds or other consideration to another Subsidiary of the Parent.
In the event of any issuance of additional REIT Shares or New REIT Securities by
the Parent, and the direct or indirect contribution to the Partnership, by the
Parent, of the cash proceeds or other consideration received from such issuance,
if any, the Partnership shall pay the Parent’s expenses associated with such
issuance, including any underwriting discounts or commissions (it being
understood that if the proceeds actually received by the Parent are less than
the gross proceeds of such issuance as a result of any underwriter’s discount or
other expenses paid or incurred by the Parent in connection with such issuance,
then the General Partner shall be deemed to have made a Capital Contribution to
the Partnership in the amount of the gross proceeds of such issuance and the
Partnership shall be deemed simultaneously to have reimbursed the General
Partner pursuant to Section 7.04(b) for the amount of such underwriter’s
discount or other expenses).

(f) Redemption of Securities of the Parent. Except as otherwise provided in
Section 8.06(b), if, at any time, any REIT Shares or New REIT Securities are
redeemed or otherwise repurchased (whether by exercise of a put or call,
automatically or by means of another arrangement) by the Parent for cash, the
Partnership shall, immediately prior to such redemption or repurchase, redeem or
repurchase, in the case of Common REIT Shares, an equal number of OP Units
(after giving effect to application of the Adjustment Factor) held by the Parent
or, in the case of Preferred REIT Shares, Junior REIT Shares or New REIT
Securities, an equal number of Partnership Units (after giving effect to
application of the Adjustment Factor) held by the Parent with designations,
preferences and other rights, terms and provisions that are substantially the
same as the designations, preferences and other rights, terms and provisions of
such Preferred REIT Shares, Junior REIT Shares or New REIT Securities, in either
case, upon the same terms and for the same price per Partnership Unit as such
REIT Shares or New REIT Securities, as applicable, are redeemed.

Section 4.05 Equity Incentive Plan.

(a) Options Granted to Parent Employees and Independent Directors. If at any
time or from time to time, in connection with an Equity Incentive Plan, a stock
option granted for Common REIT Shares to a Parent Employee or Independent
Director is duly exercised:

 

25



--------------------------------------------------------------------------------

(i) The Parent shall, as soon as practicable after such exercise, make or cause
to be made directly or indirectly a Capital Contribution to the Partnership in
an amount equal to the exercise price paid to the Parent by such exercising
party in connection with the exercise of such stock option.

(ii) Notwithstanding (and in lieu of) the amount of the Capital Contribution
actually made pursuant to Section 4.05(a)(i) hereof, the Parent shall be deemed
to have contributed to the Partnership, as a Capital Contribution, an amount
equal to (i) the Value of a Common REIT Share as of the date of exercise,
multiplied by (ii) the number of Common REIT Shares then being issued in
connection with the exercise of such stock option.

(iii) The General Partner shall cause the Partnership to issue to the Parent
that number of OP Units equal to the number of Common REIT Shares then being
issued in connection with the exercise of such stock option, as described in
Section 4.05(a)(ii) hereof.

(b) Special Valuation Rule. For purposes of this Section 4.05, in determining
the Value of a Common REIT Share, if such Common REIT Shares are Publicly
Traded, only the trading date immediately preceding the exercise of the relevant
stock option under the Equity Incentive Plan shall be considered.

(c) Future Equity Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the Parent from adopting, modifying or
terminating any Equity Incentive Plan, for the benefit of employees, directors
or other service providers of the Parent, the Partnership or any of their
Affiliates.

Section 4.06 LTIP Units.

(a) Issuance of LTIP Units. The General Partner may from time to time issue LTIP
Units, in one or more classes or series established in accordance with
Section 4.03, to Persons who provide services to the Partnership, for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons to the Partnership as Limited Partners. Any provision herein
relating to LTIP Units or LTIP Unitholders may be varied by the designations
applicable to an individual class or series of LTIP Units. Except to the extent
a Capital Contribution is made with respect to an LTIP Unit, each LTIP Unit is
intended to qualify as a profits interest in the Partnership within the meaning
of the Code, the Regulations, and any published guidance by the IRS with respect
thereto. Subject to the following provisions of this Section 4.06 and the
special provisions of Sections 4.07 and 6.03(c), LTIP Units shall be treated as
OP Units, with all of the rights, privileges and obligations attendant thereto.
For purposes of computing the Partners’ Percentage Interests with respect to OP
Units, holders of LTIP Units shall be treated as holders of OP Units, and LTIP
Units shall be treated as OP Units. In particular, the Partnership shall
maintain at all times a one-to-one correspondence between LTIP Units and OP
Units for conversion, distribution and other purposes, including without
limitation complying with the following procedures:

 

26



--------------------------------------------------------------------------------

(i) If an Adjustment Event (as defined below) occurs, then the General Partner
shall make a corresponding adjustment to the LTIP Units to maintain the same
correspondence between OP Units and LTIP Units as existed prior to such
Adjustment Event. The following shall be Adjustment Events: (A) the Partnership
makes a distribution on all outstanding OP Units in additional Partnership
Units, (B) the Partnership subdivides the outstanding OP Units into a greater
number of OP Units or combines the outstanding OP Units into a smaller number of
OP Units, or (C) the Partnership issues any Partnership Units in exchange for
its outstanding OP Units by way of a reclassification or recapitalization of its
OP Units. If more than one Adjustment Event occurs, the adjustment to the LTIP
Units need be made only once using a single formula that takes into account each
and every Adjustment Event as if all Adjustment Events occurred simultaneously.
For the avoidance of doubt, the following shall not be Adjustment Events:
(x) the issuance of Partnership Units in a financing, reorganization,
acquisition or other similar business transaction, (y) the issuance of
Partnership Units pursuant to any employee benefit or compensation plan or
distribution reinvestment plan, or (z) the issuance of any Partnership Units to
the General Partner or Parent in respect of a Capital Contribution to the
Partnership of proceeds from the sale of securities by the Parent. If the
Partnership takes an action affecting the OP Units other than actions
specifically described above as “Adjustment Events” and the General Partner
determines that such action requires an adjustment to the LTIP Units to maintain
the one-to-one correspondence described above, the General Partner shall have
the right to make such adjustment to the LTIP Units in such manner and at such
time as the General Partner may determine to be appropriate under the
circumstances. If an adjustment is made to the LTIP Units as herein provided,
the Partnership shall promptly file in the books and records of the Partnership
an officer’s certificate setting forth such adjustment and a brief statement of
the facts requiring such adjustment, which certificate shall be conclusive
evidence of the correctness of such adjustment absent manifest error. Promptly
after the filing of such certificate, the Partnership shall mail a notice to
each LTIP Unitholder setting forth the adjustment to his or her LTIP Units and
the effective date of such adjustment; and

(ii) Unless otherwise provided in an LTIP Award or Vesting Agreement or by the
General Partner with respect to any particular class or series of LTIP Units,
the LTIP Unitholders shall, when, as and if authorized and declared by the
General Partner out of assets legally available for that purpose, be entitled to
receive distributions in an amount per LTIP Unit equal to the distributions per
OP Unit (the “Partnership Unit Distribution”), paid to holders of OP Units on
such Partnership Record Date established by the General Partner with respect to
such distribution. So long as any LTIP Units are outstanding, no distributions
(whether in cash or in kind) shall be authorized, declared or paid on OP Units,
unless equal distributions have been or contemporaneously are authorized,
declared and paid on the LTIP Units. Subject to the terms of any LTIP Award or
Vesting Agreement, an LTIP Unitholder shall be entitled to Transfer his or her
LTIP Units to the same extent, and subject to the same restrictions as holders
of OP Units are entitled to Transfer their OP Units pursuant to Article XI of
this Agreement.

(b) Priority. Subject to the provisions of this Section 4.06 and the special
provisions of Section 6.03(c), the LTIP Units shall rank pari passu with the OP
Units as to the payment of regular and special periodic or other distributions
and, subject to Sections 13.02(a)(iv) and 13.02(c) distribution of assets upon
liquidation, dissolution or winding up. As to the payment of distributions and
as to distribution of assets upon liquidation, dissolution or

 

27



--------------------------------------------------------------------------------

winding up, any class or series of Partnership Units or Partnership Interests
which by its terms specifies that it shall rank junior to, on a parity with, or
senior to the OP Units shall also rank junior to, on a parity with, or senior
to, as the case may be, the LTIP Units.

(c) Special Provisions. LTIP Units shall be subject to the following special
provisions:

(i) Vesting Agreements. LTIP Units may be issued subject to vesting, forfeiture
and additional restrictions on Transfer pursuant to the terms of a Vesting
Agreement. The terms of any Vesting Agreement may be modified by the General
Partner from time to time, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Equity Incentive Plan, if applicable.
LTIP Units that have vested under the terms of a Vesting Agreement are referred
to as “Vested LTIP Units;” all other LTIP Units shall be treated as “Unvested
LTIP Units”.

(ii) Forfeiture. Unless otherwise specified in the Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement as resulting in either
the right of the Partnership or the General Partner to repurchase LTIP Units at
a specified purchase price or some other forfeiture of any LTIP Units, then if
the Partnership or the General Partner exercises such right to repurchase or
forfeiture in accordance with the applicable Vesting Agreement, the relevant
LTIP Units shall immediately, and without any further action, be treated as
cancelled and no longer outstanding for any purpose. Unless otherwise specified
in the Vesting Agreement, no consideration or other payment shall be due with
respect to any LTIP Units that have been repurchased or forfeited, other than
any distributions declared with respect to a Partnership Record Date prior to
the effective date of the repurchase or forfeiture. In connection with any
repurchase or forfeiture of LTIP Units, the balance of the portion of the
Capital Account of the LTIP Unitholder that is attributable to all of his or her
LTIP Units shall be reduced by the amount, if any, by which it exceeds the
target balance contemplated by Section 6.03(c), calculated with respect to the
LTIP Unitholder’s remaining LTIP Units, if any.

(iii) Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.03(c).

(iv) Redemption. The Redemption right provided to Limited Partners under
Section 8.06 shall not apply with respect to LTIP Units unless and until they
are converted to OP Units as provided in clause (v) below and Section 4.07.

(v) Conversion to OP Units. Vested LTIP Units are eligible to be converted into
OP Units under Section 4.07.

(d) Voting. Unless otherwise provided in an LTIP Award or Vesting Agreement or
by the General Partner with respect to any particular class or series of LTIP
Units, LTIP Unitholders shall (a) have the same voting rights as holders of OP
Units, with the LTIP Units voting as a single class with the OP Units and having
one vote per LTIP Unit; and (b) have the additional voting rights that are
expressly set forth below. Unless otherwise provided in an LTIP Award or Vesting
Agreement or by the General Partner with respect to any particular class or
series of LTIP Units, so long as any LTIP Units remain outstanding, the General
Partner shall

 

28



--------------------------------------------------------------------------------

not, without the affirmative vote of the holders of at least a majority of the
LTIP Units outstanding at the time that would be adversely affected by the
proposed action, given in person or by proxy, either in writing or at a meeting
(voting separately as a class), amend, alter or repeal, whether by merger,
consolidation or otherwise, the provisions of this Agreement applicable to LTIP
Units as such so as to materially and adversely affect any right, privilege or
voting power of the LTIP Units or the LTIP Unitholders as such, unless such
amendment, alteration, or repeal affects equally, ratably and proportionately in
all material respects the rights, privileges and voting powers of the holders of
OP Units; but subject, in any event, to the following provisions:

(i) With respect to any Transaction, so long as the LTIP Units are treated in
accordance with Section 4.07(f) hereof, the consummation of such Transaction
shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and

(ii) Any creation or issuance of any Partnership Units or of any class or series
of Partnership Interest including without limitation additional OP Units, LTIP
Units or Preferred Units, whether ranking senior to, junior to, or on a parity
with the LTIP Units with respect to distributions and the distribution of assets
upon liquidation, dissolution or winding up, shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting powers of
the LTIP Units or the LTIP Unitholders as such.

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into OP Units.

 

29



--------------------------------------------------------------------------------

Section 4.07 Conversion of LTIP Units.

(a) Unless otherwise provided in an LTIP Award or Vesting Agreement or by the
General Partner with respect to any particular class or series of LTIP Units, an
LTIP Unitholder shall have the right (the “Conversion Right”), at his or her
option, at any time to convert all or a portion of his or her Vested LTIP Units
into an equal number of fully paid and nonassessable OP Units, giving effect to
any adjustments made pursuant to Section 4.06; provided, that in no event may an
LTIP Unitholder convert a number of Vested LTIP Units that exceeds (x) the
Economic Capital Account Balance of such Limited Partner, to the extent
attributable to its ownership of LTIP Units, divided by (y) the OP Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”), into OP Units. Notwithstanding the foregoing, a
Holder may not exercise the Conversion Right for less than 1,000 Vested LTIP
Units or, if such holder holds less than 1,000 Vested LTIP Units, all of the
Vested LTIP Units held by such holder. LTIP Unitholders shall not have the right
to convert Unvested LTIP Units into OP Units until they become Vested LTIP
Units; provided, however, that when an LTIP Unitholder is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units, such LTIP Unitholder may give the Partnership a
Conversion Notice conditioned upon and effective as of the time of vesting and
such Conversion Notice, unless subsequently revoked by the LTIP Unitholder,
shall be accepted by the Partnership subject to such condition. In all cases,
the conversion of any LTIP Units into OP Units shall be subject to the
conditions and procedures set forth in this Section 4.07.

(b) In order to exercise a Conversion Right, an LTIP Unitholder shall deliver a
notice (a “Conversion Notice”) in the form attached as Exhibit C to the
Partnership (with a copy to the General Partner) not less than 10 nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided, however, that if the General Partner has not given to the LTIP
Unitholders notice of a proposed or upcoming Transaction (as defined below in
Section 4.07(f)) at least 30 days prior to the effective date of such
Transaction, then LTIP Unitholders shall have the right to deliver a Conversion
Notice until the earlier of (x) the 10th day after such notice from the General
Partner of a Transaction or (y) the third Business Day immediately preceding the
effective date of such Transaction. A Conversion Notice shall be provided in the
manner provided in Section 15.01. Each LTIP Unitholder covenants and agrees with
the Partnership that all Vested LTIP Units to be converted pursuant to this
Section 4.07(b) shall be free and clear of all liens. Notwithstanding anything
herein to the contrary, a holder of LTIP Units may deliver a Notice of
Redemption pursuant to Section 8.06(a) of this Agreement relating to those OP
Units that will be issued to such holder upon conversion of such LTIP Units into
OP Units in advance of the Conversion Date; provided, however, that the
redemption of such OP Units by the Partnership shall in no event take place
until after the Conversion Date. The provisions of this Section 4.07(b) are
intended to put an LTIP Unitholder in a position where, if he or she so wishes,
the OP Units into which his or her Vested LTIP Units will be converted can be
redeemed by the Partnership simultaneously with such conversion, with the
further consequence that, if the General Partner or the Parent elects to assume
the Partnership’s redemption obligation with respect to such OP Units under
Section 8.06(b) of this Agreement by delivering to such holder Common REIT
Shares rather than cash, then such holder can have such Common REIT Shares
issued to him or her simultaneously with the conversion of his or her Vested
LTIP Units into OP Units.

 

30



--------------------------------------------------------------------------------

(c) The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by an LTIP Unitholder to be converted
(a “Forced Redemption”) into an equal number of OP Units, giving effect to all
adjustments (if any) made pursuant to Section 4.06; provided, however, that the
Partnership may not cause a Forced Redemption of any LTIP Units that would not
at the time be eligible for conversion at the option of such LTIP Unitholder
pursuant to Section 4.07(b). In order to exercise its right of Forced
Redemption, the Partnership shall deliver a notice (a “Forced Redemption
Notice”) in the form attached as Exhibit D to the applicable LTIP Unitholder not
less than 10 nor more than 60 days prior to the Conversion Date specified in
such Forced Redemption Notice. A Forced Redemption Notice shall be provided in
the manner provided in Section 15.01.

(d) A conversion of Vested LTIP Units for which the holder thereof has given a
Conversion Notice or the Partnership has given a Forced Redemption Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, as of which time
such LTIP Unitholder shall be credited on the books and records of the
Partnership or the Transfer Agent with the issuance as of the opening of
business on the next day of the number of OP Units issuable upon the exercise of
such Conversion Right. After the conversion of LTIP Units as aforesaid, the
Partnership shall deliver to such LTIP Unitholder, upon his or her written
request, a certificate of the General Partner certifying the number of OP Units
and remaining LTIP Units, if any, held by such person immediately after such
conversion. The Assignee of any Limited Partner pursuant to Article XI hereof
may exercise the rights of such Limited Partner with respect to any LTIP Units
held by such Assignee pursuant to this Section 4.07, and such Limited Partner
shall be bound by the exercise of such rights by the Assignee.

(e) For purposes of making future allocations under Section 6.03(c) and applying
the Capital Account Limitation, the portion of the Economic Capital Account
balance of the applicable LTIP Unitholder that is treated as attributable to his
or her LTIP Units shall be reduced, as of the date of conversion, by the product
of the number of LTIP Units converted and the OP Unit Economic Balance.

(f) If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all OP Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
Adjustment Event) in each case as a result of which OP Units shall be exchanged
for or converted into the right, or the holders of such Units shall otherwise be
entitled, to receive cash, securities or other property or any combination
thereof (any of the foregoing being referred to herein as a “Transaction”), then
the General Partner shall, immediately prior to the Transaction, exercise its
right to cause a Forced Redemption with respect to the maximum number of LTIP
Units then eligible for conversion, taking into account any allocations that
occur in connection with the Transaction or that would occur in connection with
the Transaction if the assets of the Partnership were sold at the Transaction
price or, if applicable, at a value determined by the General Partner using the
value attributed to the Partnership Units in the context of the Transaction (in
which case the Conversion Date shall be the effective date of the Transaction).

 

31



--------------------------------------------------------------------------------

In anticipation of such Forced Redemption and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Transaction in consideration for the OP Units into which his or her LTIP Units
will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Transaction by a holder of the same number of OP Units, assuming such holder of
OP Units is not a Person with which the Partnership consolidated or into which
the Partnership merged or which merged into the Partnership or to which such
sale or transfer was made, as the case may be, or an Affiliate of such a Person.
In the event that holders of OP Units have the opportunity to elect the form or
type of consideration to be received upon consummation of the Transaction, prior
to such Transaction the General Partner shall give prompt written notice to each
LTIP Unitholder of such election, and shall use commercially reasonable efforts
to afford the LTIP Unitholders the right to elect, by written notice to the
General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into OP Units in connection
with such Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by him or her (or by any of his or her transferees) the same kind
and amount of consideration that a holder of a OP Unit would receive if such OP
Unit holder failed to make such an election.

Subject to the rights of the Partnership and the Parent under any Vesting
Agreement and any Equity Incentive Plan, the Partnership shall use commercially
reasonable efforts to cause the terms of any Transaction to be consistent with
the provisions of this Section 4.07(f) and to enter into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of any LTIP
Unitholders whose LTIP Units will not be converted into OP Units in connection
with the Transaction that will (i) contain provisions enabling the holders of
LTIP Units that remain outstanding after such Transaction to convert their LTIP
Units into securities as comparable as reasonably possible under the
circumstances to the OP Units and (ii) preserve as far as reasonably possible
under the circumstances the distribution, special allocation, conversion, and
other rights set forth in this Agreement for the benefit of the LTIP
Unitholders.

Section 4.08 No Interest; No Return. No Holder shall be entitled to interest on
its Capital Contribution or on such Holder’s Capital Account. Except as provided
herein or by law, no Holder shall have any right to demand or receive the return
of its Capital Contribution from the Partnership.

Section 4.09 Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, unless otherwise determined by the General
Partner, such transaction shall be treated by the Partnership and the affected
Partner as if the Partnership had compensated such Partner in cash and such
Partner had contributed the cash to the capital of the Partnership. In addition,
with the consent of the General Partner, one or more Limited Partners may enter
into contribution agreements with the Partnership which have the effect of
providing a guarantee of certain obligations of the Partnership.

Section 4.10 Not Publicly Traded. The General Partner, on behalf of the
Partnership, shall use its best efforts not to take any action which would
result in the Partnership being a “publicly traded partnership” under and as
such term is defined in Code Section 7704(b), and by reason thereof, taxable as
a corporation for federal income tax purposes.

 

32



--------------------------------------------------------------------------------

ARTICLE V.

DISTRIBUTIONS

Section 5.01 Requirement and Characterization of Distributions. Subject to the
terms of any Partnership Unit Designation, the General Partner may cause the
Partnership to distribute all, or such portion as the General Partner may
determine, of the Available Cash generated by the Partnership to the Holders
(determined as of the applicable Partnership Record Date), from time to time:
(1) first, with respect to any Partnership Units that are entitled to any
preference in distribution, in accordance with the rights of such class(es) of
Partnership Units (and, within such class(es), pro rata in proportion to the
respective Percentage Interests with respect to such class(es) on such
Partnership Record Date) and (2) second, with respect to any Partnership Units
that are not entitled to any preference in distribution, in accordance with the
rights of such class of Partnership Units (and, within such class, pro rata in
proportion to the respective Percentage Interests with respect to such class(es)
on such Partnership Record Date). At the election of the General Partner,
distributions payable with respect to any Partnership Units that were not
outstanding during the entire period in respect of which any distribution is
made may be prorated based on the portion of the period that such Partnership
Units were outstanding.

The General Partner may distribute Available Cash to the Holders on a more
frequent basis and provide for an appropriate Partnership Record Date.
Notwithstanding anything herein to the contrary, the General Partner shall make
such reasonable efforts, consistent with the Parent’s intention to qualify as a
REIT, to cause the Partnership to distribute sufficient amounts of Available
Cash to enable the Parent, for so long as the Parent has determined to qualify
as a REIT, to pay stockholder dividends that will satisfy the requirements for
its qualification as a REIT under the Code and Regulations (the “REIT
Requirements”) and that will allow the Parent to avoid any federal income or
excise tax liability.

Each distribution in respect of a Partnership Unit shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the record holder of such Partnership Unit as of the
Partnership Record Date set for such distribution. Such payment shall constitute
full payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of a Person who may have an interest in such
payment by reason of an assignment or otherwise.

Section 5.02 Interests in Property Not Held Through the Partnership. To the
extent that the Parent, the General Partner or any Affiliate of the Parent or
General Partner receives a distribution of cash or other property attributable
to property in which the Parent or the General Partner or any Affiliate of the
Parent or General Partner holds a direct or indirect interest other than through
the Partnership (an “Outside Interest”), (i) the amounts distributed by the
Partnership to the Parent will be reduced so as to take into account amounts
received pursuant to the Outside Interest and (ii) the amounts distributed by
the Partnership to the Holders (other than the Parent or the General Partner or
any Affiliate of the Parent or General Partner, as applicable) will be increased
to the extent necessary so that the overall effect of the distributions by the
Partnership is to distribute what would have been distributed had such Outside
Interest been held through the Partnership (treating any distribution of cash or
other property attributable to an Outside Interest as if such distribution had
been distributed by the Partnership to the Parent).

 

33



--------------------------------------------------------------------------------

Section 5.03 Distributions In-Kind. No right is given to any Holder to demand
that a distribution be made in property other than cash as provided in this
Agreement. The General Partner may cause the Partnership to make a distribution
in-kind of Partnership assets to the Holders, and such assets shall be
distributed in such a fashion as to ensure that the fair market value is
distributed and allocated in accordance with Articles V, VI and X hereof.

Section 5.04 Amounts Withheld. All amounts withheld pursuant to the Code or any
provisions of any state or local tax law and Section 10.04 hereof with respect
to any allocation, payment or distribution to any Holder shall be treated as
amounts paid or distributed to such Holder pursuant to Section 5.01 hereof for
all purposes under this Agreement.

Section 5.05 Distributions Upon Liquidation. Notwithstanding the other
provisions of this Article V, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Holders in accordance with Section 13.02 hereof.

Section 5.06 Distributions to Reflect Issuance of Additional Partnership Units.
In the event that the Partnership issues additional Partnership Units pursuant
to the provisions of Article IV hereof, subject to Section 15.15(b), the General
Partner is authorized to make such amendments to this Article V as it determines
are necessary or desirable to reflect the issuance of such additional
Partnership Units, including, without limitation, making preferential
distributions to certain classes of Partnership Units.

Section 5.07 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership shall not make any
distribution to any Holder on account of its Partnership Units if such
distribution would violate Section 17-607 of the Act or other applicable law.

ARTICLE VI.

ALLOCATIONS

Section 6.01 Timing and Amount of Allocations of Net Income and Net Loss. Net
Income and Net Loss of the Partnership shall be determined and allocated to the
Holders with respect to each Partnership Year of the Partnership as of the end
of each such year. Except as otherwise provided in this Article VI, and subject
to Section 11.06(c) hereof, an allocation to a Holder of a share of Net Income
or Net Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Net
Income or Net Loss.

Section 6.02 General Allocations.

(a) Allocations of Net Income and Net Loss.

 

34



--------------------------------------------------------------------------------

(i) Net Income. Except as otherwise provided herein and specifically after
taking into account the provisions of Section 6.03 below, Net Income for any
Partnership Year shall be allocated in the following order and priority:

(A) First, to the General Partner to the extent the cumulative Net Loss
allocated to the General Partner pursuant to subparagraph (ii)(F) below exceeds
the cumulative Net Income allocated to the General Partner pursuant to this
subparagraph (i)(A);

(B) Second, to each DRO Partner until the cumulative Net Income allocated to
such DRO Partner pursuant to this subparagraph (i)(B) equals the cumulative Net
Loss allocated to such DRO Partner under subparagraph (ii)(E) below (and, among
the DRO Partners, pro rata in proportion to their respective percentages of the
cumulative Net Loss allocated to all DRO Partners pursuant to subparagraph
(ii)(E) below);

(C) Third, to the General Partner until the cumulative Net Income allocated to
the General Partner pursuant to this subparagraph (i)(C) equals the cumulative
Net Loss allocated to the General Partner pursuant to subparagraph (ii)(D)
below;

(D) Fourth, to the Holders of any Partnership Units that are entitled to any
preference in distribution upon liquidation until the cumulative Net Income
allocated under this subparagraph (i)(D) equals the cumulative Net Loss
allocated to such Partners under subparagraph (ii)(c);

(E) Fifth, to the Holders of any Partnership Units that are entitled to any
preference in distribution until each such Partnership Unit has been allocated,
on a cumulative basis pursuant to this subparagraph (i)(E), Net Income equal to
the amount of distributions received which are attributable to the preference of
such class(es) of Partnership Unit (and, within such class(es), pro rata in
proportion to the respective Percentage Interests with respect to such class(es)
as of the last day of the period for which such allocation is made); and

(F) Thereafter, with respect to Partnership Units that are not entitled to any
preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class(es), pro rata in
proportion to the respective Percentage Interests with respect to such class(es)
as of the last day of the period for which such allocation is being made).

(ii) Net Loss. Except as otherwise provided herein, Net Loss for any Partnership
Year shall be allocated in the following order and priority:

(A) First, to each Holder in proportion to and to the extent of the amount by
which the cumulative Net Income allocated to such Holder pursuant to
subparagraph (i)(F) above exceeds, on a cumulative basis, the sum of (a) regular
periodic distributions with respect to such Partnership Units pursuant to clause
(2) of Section 5.01 and (b) Net Loss allocated to such Holder pursuant to this
subparagraph (ii)(A);

 

35



--------------------------------------------------------------------------------

(B) Second, with respect to classes of Partnership Units that are not entitled
to any preference in distribution upon liquidation or with respect to which
distributions are not limited to any preference in distribution upon
liquidation, pro rata to each such class in accordance with the terms of such
class (and within such class, pro rata in proportion to the respective
Percentage Interests with respect to such class as of the last day of the period
for which such allocation is being made); provided, that Net Loss shall not be
allocated to any Holder pursuant to this subparagraph (ii)(B) to the extent that
such allocation would cause such Holder to have an Adjusted Capital Account
Deficit (or increase any existing Adjusted Capital Account Deficit) (determined
in each case (1) with respect to a Holder who also holds classes of Partnership
Units that are entitled to any preferences in distribution upon liquidation, by
subtracting from such Holders’ Adjusted Capital Account the amount of such
preferred distribution to be made upon liquidation and (2) by not including in
the Holders’ Adjusted Capital Accounts any amount that a Holder is obligated to
contribute to the Partnership with respect to any deficit in its Capital Account
pursuant to Section 13.02(d)) at the end of such Partnership Year;

(C) Third, with respect to classes of Partnership Units that are entitled to a
preference in distribution upon liquidation, in reverse order of the priorities
of each such class (and within each such class, pro rata in proportion to their
respective Percentage Interests with respect to such class as of the last day of
the period for which such allocation is being made); provided, that Net Loss
shall not be allocated to any Holder pursuant to this subparagraph (ii)(C) to
the extent that such allocation would cause such Holder to have an Adjusted
Capital Account Deficit (or increase any existing Adjusted Capital Account
Deficit) (determined in each case by not including in the Holders’ Adjusted
Capital Accounts any amount that a Holder is obligated to contribute to the
Partnership with respect to any deficit in its Capital Account pursuant to
Section 13.02(d)) at the end of such Partnership Year;

(D) Fourth, to the General Partner in an amount equal to the excess of (a) the
amount of the Partnership’s Recourse Liabilities over (b) the aggregate DRO
Amounts of all DRO Partners;

(E) Fifth, to and among the DRO Partners, in proportion to their respective DRO
Amounts, until such time as the DRO Partners as a group have been allocated
cumulative Net Loss pursuant to this subparagraph (ii)(E) equal to the aggregate
DRO Amounts of all DRO Partners; and

(F) Thereafter, to the General Partner.

(b) Allocations to Reflect Issuance of Additional Partnership Units. In the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof, the General Partner is authorized to make such
amendments to this Section 6.02 as it determines are necessary or desirable to
reflect the terms of the issuance of such additional Partnership Units.

 

36



--------------------------------------------------------------------------------

Section 6.03 Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article VI:

(a) Regulatory Allocations.

(i) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), if there is a net decrease in Partnership Minimum Gain
during any Partnership Year, each Holder shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partnership
Minimum Gain, as determined under Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Holder pursuant thereto. The items to
be allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.03(a)(i) is intended to qualify
as a “minimum gain chargeback” within the meaning of Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

(ii) Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.03(a)(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.03(a)(ii) is intended to qualify as a “chargeback
of partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

(iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any Nonrecourse
Deductions for any Partnership Year shall be specially allocated to the Holders
in accordance with their Percentage Interests with respect to OP Units. Any
Partner Nonrecourse Deductions for any Partnership Year shall be specially
allocated to the Holder(s) who bears the economic risk of loss with respect to
the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i).

(iv) Qualified Income Offset. If a Holder (other than the General Partner and,
to the extent provided in Section 13.02(d), a DRO Partner) unexpectedly receives
an adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible. It is intended that this
Section 6.03(a)(iv) qualify and be construed as a “qualified income offset”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

(v) Gross Income Allocation. In the event that a Holder (other than the General
Partner) has an Adjusted Capital Account Deficit at the end of any Partnership
Year, such Holder shall be specially allocated items of Partnership income and
gain in the amount of such excess to eliminate such deficit as quickly as
possible.

 

37



--------------------------------------------------------------------------------

(vi) Section 754 Adjustment. To the extent that an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its Partnership Interest,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Holders in accordance with their Partnership Units in the event
that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holders to
whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(vii) Curative Allocations. The allocations set forth in Sections 6.03(a)(i),
(ii), (iii), (iv), (v), and (vi) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Section 6.01 hereof, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Holders so that to the extent possible without violating the requirements
giving rise to the Regulatory Allocations, the net amount of such allocations of
other items and the Regulatory Allocations to each Holder of a Partnership Unit
shall be equal to the net amount that would have been allocated to each such
Holder if the Regulatory Allocations had not occurred.

(b) Allocation of Excess Nonrecourse Liabilities. The Partnership shall allocate
“nonrecourse liabilities” (within the meaning of Regulations
Section 1.752-1(a)(2)) of the Partnership that are secured by multiple
Properties under any reasonable method chosen by the General Partner in
accordance with Regulations Section 1.752-3(a)(3) and (b). The Partnership shall
allocate “excess nonrecourse liabilities” of the Partnership under any method
approved under Regulations Section 1.752-3(a)(3) as chosen by the General
Partner.

(c) Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Section 6.02 above, after giving effect to the allocations set forth in Sections
6.03(a) and 6.03(b) hereof, Liquidating Gains shall first be allocated to the
LTIP Unitholders until the Economic Capital Account Balances of such Holders, to
the extent attributable to their ownership of LTIP Units, are equal to (i) the
OP Unit Economic Balance, multiplied by (ii) the number of their LTIP Units. For
this purpose, “Liquidating Gains” means net capital gains realized in connection
with the actual or hypothetical sale of all or substantially all of the assets
of the Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Gross Asset Value of Partnership assets
under Code Section 704(b). The “Economic Capital Account Balances” of the LTIP
Unitholders will be equal to their Capital Account balances to the extent
attributable to their ownership of LTIP Units, plus the amount of their
allocable share of any Partner Minimum Gain or Partnership Minimum Gain
attributable to such LTIP Units. Similarly, the “OP Unit Economic Balance” shall
mean (i) the Capital Account balance of the Parent, plus the amount of the
Parent’s share of any Partner Minimum Gain or Partnership Minimum Gain, in
either case to the extent attributable to the Parent’s

 

38



--------------------------------------------------------------------------------

ownership of OP Units and computed on a hypothetical basis after taking into
account all allocations through the date on which any allocation is made under
this Section 6.03(c) (including, without limitation, any expenses of the
Partnership reimbursed to the General Partner pursuant to Section 7.04(b)),
divided by (ii) the number of the Parent’s OP Units. Any such allocations shall
be made among the LTIP Unitholders in proportion to the amounts required to be
allocated to each under this Section 6.03(c). The parties agree that the intent
of this Section 6.03(c) is to make the Capital Account balance associated with
each LTIP Unit to be economically equivalent to the Capital Account balance
associated with the Parent’s OP Units (on a per-OP Unit/LTIP Unit basis). The
General Partner shall be permitted to interpret this Section 6.03(c) or to amend
this Agreement to the extent necessary and consistent with this intention.

(d) Allocations to Reflect Outside Interests. Items of income, gain, loss or
deduction of the Partnership shall be specially allocated so as to take into
account amounts received by, and income or loss allocated to the Parent or any
Affiliate of the Parent with respect to any Outside Interest so that the overall
effect is to allocate items of income, gain, loss or deduction in the same
manner as would have occurred had such Outside Interest been held through the
Partnership (treating any items of income, gain, loss or deduction recognized by
the Partner in respect of Outside Interests as if such items of income, gain,
loss or deduction had been allocated by the Partnership to the Parent).

(e) Items Available to be Specially Allocated. The amounts of the items of
Partnership income, gain, loss or deduction available to be specially allocated
pursuant to this Section 6.03 hereof shall be determined by applying rules
analogous to those set forth in the definitions of “Net Income” and “Net Loss”.

Section 6.04 Tax Allocations.

(a) In General. Except as otherwise provided in this Section 6.04, for federal
income tax purposes under the Code and the Regulations each Partnership item of
income, gain, loss and deduction shall be allocated among the Holders in the
same manner as its correlative item of “book” income, gain, loss or deduction is
allocated pursuant to Sections 6.02 and 6.03 hereof.

(b) Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.04(a) hereof, items of income, gain, loss or deduction with respect to
Property that is contributed to the Partnership with a Gross Asset Value that
varies from its adjusted basis in the hands of the contributing Partner
immediately preceding the date of contribution shall be allocated among the
Holders for income tax purposes pursuant to Regulations promulgated under Code
Section 704(c) so as to take into account such variation. The Partnership shall
account for such variation under any method approved under Code Section 704(c)
and the applicable Regulations as chosen by the General Partner, including,
without limitation, the “remedial allocation method” as described in Regulations
Section 1.704-3(d). In the event that the Gross Asset Value of any partnership
asset is adjusted pursuant to subsection (b) of the definition of “Gross Asset
Value”, subsequent allocations of items of income, gain, loss or deduction with
respect to such asset shall take account of the variation, if any, between the
adjusted basis of such asset and its Gross Asset Value in the same manner as
under Code Section 704(c) and the applicable Regulations or under any method
approved under Code Section 704(c) and the applicable Regulations as chosen by
the General Partner.

 

39



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions of this Agreement, the General
Partner shall make such allocations as the General Partner determines are needed
to ensure that allocations are in accordance with the interests of the Partners
of the Partnership, within the meaning of the Code and Regulations. The General
Partner shall determine all matters concerning allocations for tax purposes not
expressly provided for herein. Notwithstanding anything to the contrary
contained in this Agreement, for the proper administration of the Partnership
and for preservation of uniformity of Partnership Units within a particular
class or series (and, if applicable, between or among different classes or
series of Partnership Units), the General Partner may (A) amend the provisions
of this Agreement as appropriate to reflect the proposal or promulgation of
Regulations under Code Section 704(b) or Code Section 704(c) and (B) adopt and
employ or modify such conventions and methods that the General Partner
determines to be appropriate for (i) the determination of items of income, gain,
loss and deduction of the Partnership and the allocation of such items among the
Partners and between transferors and transferees under this Agreement pursuant
to the Code and Regulations promulgated thereunder, (ii) the determination of
the identities and tax classifications of Partners, (iii) the valuation of the
Partnership’s assets and the determination of tax basis, (iv) the allocation of
asset values and tax basis, (v) the adoption and maintenance of accounting
methods, and (vi) taking into account differences between the Gross Asset Values
of the assets of the Partnership and adjusted tax basis pursuant to Code
Section 704(c) and the Regulations promulgated thereunder.

ARTICLE VII.

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.01 Management.

(a) Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause, except with the consent of the
General Partner. In addition to the powers now or hereafter granted to a general
partner of a limited partnership under the Act or that are granted to the
General Partner under any other provision of this Agreement, the General
Partner, subject to the other provisions hereof including, without limitation,
Section 15.15, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.02 hereof and to effectuate the
purposes set forth in Section 3.01 hereof, including, without limitation:

(i) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
or selling assets to permit the Partnership to make distributions in such
amounts as will permit the Parent (so long as the Parent desires to qualify as a
REIT) to avoid the payment of any income or excise tax under the Code and to
make distributions to its stockholders sufficient to permit the

 

40



--------------------------------------------------------------------------------

Parent to qualify as a REIT or otherwise to satisfy the REIT Requirements), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by deed to secure debt, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations
that it deems necessary for the conduct of the activities of the Partnership;

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(iii) subject to Section 11.02 hereof, the acquisition, sale, lease, transfer,
exchange or other disposition of any, all or substantially all of the assets of
the Partnership (including, but not limited to, the exercise or grant of any
conversion, option, privilege or subscription right or any other right available
in connection with any assets at any time held by the Partnership) or the
merger, consolidation, reorganization or other combination of the Partnership
with or into another entity;

(iv) the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the assignment of any assets of the Partnership in trust for
creditors or on the promise of the assignee to pay the debts of the Partnership,
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms that it sees fit, including, without limitation, the financing of the
operations and activities of the General Partner, the Parent, the Partnership or
any of the Partnership’s Subsidiaries, the lending of funds to other Persons
(including, without limitation, the Partnership’s Subsidiaries) and the
repayment of obligations of the Partnership, its Subsidiaries and any other
Person in which the Partnership has an equity investment, and the making of
capital contributions to and equity investments in the Partnership’s
Subsidiaries;

(v) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the Parent, the General Partner, the Partnership or
any of the Partnership’s Subsidiaries, the lending of funds to other Persons
(including, without limitation, the Parent, the General Partner and its
Subsidiaries and the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which the Partnership has an equity investment and the making of capital
contributions to its Subsidiaries;

(vi) the management, operation, leasing, maintenance, repair, alteration,
demolition, replacement or improvement of any Property, including, without
limitation, any Contributed Property, or other asset of the Partnership or any
Subsidiary, whether pursuant to a Services Agreement or otherwise;

(vii) the negotiation, execution and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, government authorities, accountants, legal
counsel, other professional advisors and other agents (including the Transfer
Agent) and the payment of their expenses and compensation out of the
Partnership’s assets;

 

41



--------------------------------------------------------------------------------

(viii) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership and the collection and
receipt of revenues, rents and income of the Partnership;

(ix) the maintenance of such insurance (including, without limitation, directors
and officers insurance) for the benefit of the Partnership and the Partners
(including, without limitation, the Parent and the General Partner) as the
General Partner deems necessary or appropriate, including, without limitation,
(i) casualty, liability and other insurance on the Properties and (ii) liability
insurance for the Indemnitees hereunder;

(x) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that the General Partner deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to, any Subsidiary and any other Person in which
it has an equity investment from time to time); provided, however, that as long
as the Parent desires to qualify as a REIT, the General Partner may not engage
in any such formation, acquisition or contribution that would cause the Parent
not to qualify as a REIT;

(xi) the filing of applications, communicating and otherwise dealing with any
and all governmental agencies having jurisdiction over, or in any way affecting,
the Partnership’s assets or any other aspect of the Partnership business;

(xii) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(xiii) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Subsidiary or any other Person (including, without
limitation, the contribution or loan of funds by the Partnership to such
Persons);

(xiv) except as otherwise specifically set forth in this Agreement, the
determination of the fair market value of any Partnership property distributed
in-kind using such reasonable method of valuation as it may adopt; provided,
that such methods are otherwise consistent with the requirements of this
Agreement;

 

42



--------------------------------------------------------------------------------

(xv) the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

(xvi) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power-of-attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

(xvii) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

(xviii) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;

(xix) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure Debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;

(xx) the issuance of additional Partnership Units in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article IV hereof;

(xxi) the selection and dismissal of Parent Employees (including, without
limitation, employees having titles or offices such as president, vice
president, secretary and treasurer), and agents, outside attorneys, investment
and other advisers, managers, accountants, consultants and contractors of the
Partnership, the Parent or the General Partner, the determination of their
compensation and other terms of employment or hiring and the delegation to any
such Parent Employee the authority to conduct the business of the Partnership in
accordance with the terms of this Agreement;

(xxii) the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption right
under Section 8.06 hereof;

(xxiii) maintaining, or causing to be maintained, the books and records of the
Partnership or the Transfer Agent to reflect accurately at all times the Capital
Contributions and Partnership Interests of the Holders as the same are adjusted
from time to time to the extent necessary to reflect redemptions, Capital
Contributions, the number of Partnership Units (including any issuance thereof),
the admission of any Additional Limited Partner or any Substituted Limited
Partner or otherwise;

(xxiv) the determination regarding whether a payment to a Limited Partner who
exercises its Redemption right under Section 8.06 that is assumed by the General
Partner will be paid in the form of the Cash Amount or the Common REIT Shares
Amount, except as such determination may be limited by Section 8.06.

 

43



--------------------------------------------------------------------------------

(xxv) the collection and receipt of revenues and income of the Partnership;

(xxvi) the registration of any class of securities of the Partnership under the
Securities Act or the Exchange Act, and the listing of any securities of the
Partnership on any exchange.

(xxvii) an election to dissolve the Partnership pursuant to Section 13.01(b)
hereof; and

(xxviii) the taking of any action necessary or appropriate to enable the Parent
to qualify as a REIT (so long as the Parent desires to qualify as a REIT).

(b) Each of the Limited Partners agrees that, except as provided in
Section 15.15 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Limited Partners,
notwithstanding any other provision of this Agreement, the Act or any applicable
law, rule or regulation and, in the absence of any specific corporate action on
the part of the General Partner to the contrary, the taking of any action or the
execution of any such document or writing by an officer of the General Partner,
in the name and on behalf of the General Partner, in its capacity as the general
partner of the Partnership, shall conclusively evidence (1) the approval thereof
by the General Partner, in its capacity as the general partner of the
Partnership, (2) the General Partner’s determination that such action, document
or writing is necessary or desirable to conduct the business and affairs of the
Partnership, exercise the powers of the Partnership under this Agreement and the
Act or effectuate the purposes of the Partnership, or any other determination by
the General Partner required by this Agreement in connection with the taking of
such action or execution of such document or writing, and (3) the authority of
such officer with respect thereto.

(c) The General Partner may cause the Partnership to obtain and maintain
(i) casualty, liability and other insurance on the Properties and (ii) liability
insurance for the Indemnitees hereunder.

(d) The General Partner may cause the Partnership to establish and maintain
working capital and other reserves in such amounts as the General Partner deems
appropriate and reasonable from time to time.

(e) In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner (including the General Partner) of any action taken (or not taken)
by it. Except as may be provided in a separate written agreement between the
Partnership and the Limited Partners, the General Partner and the Partnership
shall not have liability to a Limited Partner under any circumstances as a
result of a tax liability incurred by such Limited Partner as a result of an
action (or inaction) by the General Partner pursuant to its authority under this
Agreement provided, that the General Partner has acted pursuant to its authority
under this Agreement.

 

44



--------------------------------------------------------------------------------

Section 7.02 Certificate of Limited Partnership. To the extent that such action
is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Except as otherwise required under the
Act, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as the General Partner
determines may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of Delaware and any other state, or the
District of Columbia or other jurisdiction, in which the Partnership may elect
to do business or own property.

Section 7.03 Restrictions on General Partner’s Authority.

(a) The General Partner may not take any action with respect to which the
written consent of a Majority in Interest of the Outside Limited Partners is
required pursuant to this Agreement without such written consent and may not
(1) perform any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability except as provided
herein or under the Act; or (2) enter into any contract, mortgage, loan or other
agreement that expressly prohibits or restricts (a) the Parent, the General
Partner or the Partnership from performing its specific obligations under
Section 8.06 hereof in full or (b) a Limited Partner from exercising its rights
under Section 8.06 hereof to effect a Redemption in full, except, in either
case, with the written consent of such Limited Partner affected by the
prohibition or restriction.

Section 7.04 Reimbursement of the General Partner and Parent.

(a) Except as provided in this Section 7.04 and elsewhere in this Agreement
(including the provisions of Articles V and VI regarding distributions, payments
and allocations to which the General Partner may be entitled), the General
Partner shall not be compensated for its services as general partner of the
Partnership.

(b) The Partnership shall be responsible for and shall pay all expenses relating
to the Partnership’s, the General Partner’s and the Parent’s organization, the
ownership of their assets and their operations. Each of the General Partner and
the Parent are authorized to pay compensation for accounting, administrative,
legal, technical, management and other services rendered to the Partnership, the
General Partner and the Parent, including any services rendered pursuant to a
Services Agreement with an Affiliate of the General Partner or the Parent.
Except to the extent provided in this Agreement, the General Partner, the Parent
and their Affiliates shall be reimbursed on a monthly basis, or such other basis
as the General Partner determines, for all expenses that the General Partner,
the Parent and their Affiliates incur relating to the ownership and operation
of, or for the benefit of, the Partnership (including, without limitation,
administrative expenses); provided, that the amount of any such reimbursement
shall be

 

45



--------------------------------------------------------------------------------

reduced by any interest earned by the General Partner and/or the Parent with
respect to bank accounts or other instruments or accounts held by it on behalf
of the Partnership. The Partners acknowledge that all such expenses of the
General Partner and/or the Parent are deemed to be for the benefit of the
Partnership. Such reimbursement shall be in addition to any reimbursement made
as a result of indemnification pursuant to Section 7.07 hereof. In the event
that certain expenses are incurred for the benefit of the Partnership and other
entities (including the General Partner and/or the Parent), such expenses will
be allocated to the Partnership and such other entities in such a manner as the
General Partner determines. All payments and reimbursements hereunder shall be
characterized for federal income tax purposes as expenses of the Partnership
incurred on its behalf, and not as expenses of the General Partner and/or the
Parent.

(c) If the Parent elects to purchase from its stockholders REIT Shares for the
purpose of delivering such REIT Shares to satisfy an obligation under any
dividend reinvestment program adopted by the Parent, any employee stock purchase
plan adopted by the Parent or any similar obligation or arrangement undertaken
by the Parent in the future or for the purpose of retiring such REIT Shares, the
purchase price paid by the Parent for such REIT Shares and any other expenses
incurred by the Parent in connection with such purchase shall be considered
expenses of the Partnership and shall be advanced to the Parent or reimbursed to
the Parent, subject to the condition that: (1) if such REIT Shares subsequently
are sold by the Parent, the Parent shall pay or cause to be paid to the
Partnership any proceeds received by the Parent for such REIT Shares (which
sales proceeds shall include the amount of dividends reinvested under any
dividend reinvestment or similar program; provided, that a transfer of REIT
Shares for Partnership Units pursuant to Section 8.06 would not be considered a
sale for such purposes); and (2) if such REIT Shares are not retransferred by
the Parent within 30 days after the purchase thereof, or the Parent otherwise
determines not to retransfer such REIT Shares, the Parent shall cause the
Partnership to redeem a number of Partnership Units held by the Parent equal to
the number of such REIT Shares, as adjusted for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by the
General Partner pursuant to a pro rata distribution by the Partnership (in which
case such advancement or reimbursement of expenses shall be treated as having
been made as a distribution in redemption of such number of Partnership Units
held by the General Partner).

(d) As set forth in Section 4.03, the Parent shall be treated as having made a
Capital Contribution in the amount of all expenses that the Parent incurs
relating to the Parent’s offering of REIT Shares or New REIT Securities.

(e) If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.04 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership), such amounts shall constitute guaranteed payments with respect to
capital within the meaning of Code Section 707(c), shall be treated consistently
therewith by the Partnership and all Partners, and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.

Section 7.05 Outside Activities of the General Partner. Without the consent of a
Majority in Interest of the Outside Limited Partners, the General Partner shall
not directly or indirectly enter into or conduct any business, other than in
connection with (a) the ownership,

 

46



--------------------------------------------------------------------------------

acquisition and disposition of Partnership Interests, (b) the management of the
business of the Partnership, (c) financing or refinancing of any type related to
the Partnership or its assets or activities, (d) any of the foregoing activities
as they relate to a Subsidiary of the Partnership, and (e) such activities as
are incidental thereto. Nothing contained herein shall be deemed to prohibit the
General Partner from (i) executing guarantees of Partnership Debt for which it
would otherwise be liable in its capacity as General Partner, (ii) holding such
bank accounts or similar instruments or accounts in its name as it deems
necessary to carry out its responsibilities and purposes as contemplated under
this Agreement and its organizational documents (provided, that accounts held on
behalf of the Partnership to permit the General Partner to carry out its
responsibilities under this Agreement shall be considered to belong to the
Partnership and the interest earned thereon shall, subject to Section 7.04(b),
be applied for the benefit of the Partnership) or (iii) acquiring Qualified
Assets.

Section 7.06 Contracts with Affiliates.

(a) The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment, and such
Persons may borrow funds from the Partnership, on terms and conditions
established by the General Partner.

(b) The Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law, as
determined by the General Partner.

(c) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to the
Partnership, directly or indirectly, except pursuant to transactions that are
determined by the General Partner to be fair to the Partnership, in its
discretion.

(d) The General Partner, without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership or any of the Partnership’s Subsidiaries.

(e) The General Partner is expressly authorized to enter into, in the name and
on behalf of the Partnership, any Services Agreement with Affiliates of any of
the Partnership, the General Partner or the Parent, on such terms as the General
Partner determines to be fair to the Partnership, in its discretion.

Section 7.07 Indemnification.

(a) The Partnership shall, to the maximum extent permitted by applicable law in
effect from time to time, indemnify, and, without requiring a preliminary
determination of the ultimate entitlement to indemnification, pay or reimburse
reasonable expenses in advance of final disposition of a proceeding to each
Indemnitee; provided, however, that the Partnership shall not indemnify an
Indemnitee (1) for material acts or omissions that were committed in bad faith
or were the result of active and deliberate dishonesty, (2) for any transaction
for which such

 

47



--------------------------------------------------------------------------------

Indemnitee received an improper personal benefit in money, property or services
in violation or breach of any provision of this Agreement, or (3) in the case of
any criminal proceeding, the Indemnitee had reasonable cause to believe that the
act or omission was unlawful. Without limitation, the foregoing indemnity shall
extend to any liability of any Indemnitee, pursuant to a loan guaranty or
otherwise (unless otherwise provided by the terms of any such guaranty or other
instrument), for any Debt of the Partnership or any Subsidiary of the
Partnership (including, without limitation, any Debt which the Partnership or
any Subsidiary of the Partnership has assumed or taken subject to), and the
General Partner is authorized and empowered, on behalf of the Partnership, to
enter into one or more indemnity agreements consistent with the provisions of
this Section 7.07 in favor of any Indemnitee having or potentially having
liability for any such Debt. The termination of any proceeding by judgment,
order or settlement does not create a presumption that the Indemnitee did not
meet the requisite standard of conduct set forth in this Section 7.07(a). The
termination of any proceeding by conviction of an Indemnitee or upon a plea of
nolo contendere or its equivalent by an Indemnitee, or an entry of an order of
probation against an Indemnitee prior to judgment, does not create a presumption
that such Indemnitee acted in a manner contrary to that specified in this
Section 7.07(a) with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.07 shall be made only out of the
assets of the Partnership and any insurance proceeds from any liability policy
covering the General Partner and any Indemnitees, and neither the General
Partner nor any Limited Partner shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.07.

(b) To the fullest extent permitted by law, and without requiring a preliminary
determination of the Indemnitee’s ultimate entitlement to indemnification under
Section 7.07(a) above, expenses incurred by an Indemnitee who is a party to a
proceeding or otherwise subject to or the focus of or is involved in any
proceeding shall be paid or reimbursed by the Partnership as incurred by the
Indemnitee in advance of the final disposition of the proceeding upon receipt by
the Partnership of (1) a written affirmation by the Indemnitee of the
Indemnitee’s belief that the standard of conduct necessary for indemnification
by the Partnership as authorized in this Section 7.07(b) has been met and (2) a
written undertaking by or on behalf of the Indemnitee to repay the amount if it
shall ultimately be determined that the standard of conduct has not been met.

(c) The indemnification provided by this Section 7.07 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Limited Partners, as a matter
of law or otherwise, and shall continue with respect to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Indemnitee unless otherwise
provided in a written agreement with such Indemnitee or in the writing pursuant
to which such Indemnitee is indemnified.

(d) The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

48



--------------------------------------------------------------------------------

(e) Any liabilities which an Indemnitee incurs as a result of acting on behalf
of the Partnership, the General Partner, or the Parent (whether as a fiduciary
or otherwise) in connection with the operation, administration or maintenance of
an employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the IRS, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise) shall be treated as liabilities or
judgments or fines under this Section 7.07, unless such liabilities arise as a
result of (1) material acts or omissions that were committed in bad faith or
were the result of active and deliberate dishonesty, (2) any transaction in
which such Indemnitee received an improper personal benefit in money, property
or services in violation or breach of any provision of this Agreement or
applicable law, or (3) in the case of any criminal proceeding, any act or
omission that the Indemnitee knew or should have known, at the time of the act
or omission, was unlawful.

(f) In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.07 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 7.07 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.07 shall be prospective only and shall
not in any way affect the obligations of the Partnership or the limitations on
the Partnership’s liability to any Indemnitee under this Section 7.07 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

(i) If and to the extent any payments to the General Partner pursuant to this
Section 7.07 constitute gross income to the General Partner (as opposed to the
repayment of advances made on behalf of the Partnership) such amounts shall be
treated as “guaranteed payments” for the use of capital within the meaning of
Code Section 707(c), shall be treated consistently therewith by the Partnership
and all Partners, and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.

Section 7.08 Standard of Care; Limitation of Liability of Covered Persons.

(a) No Covered Person shall be liable to the Partnership, any Holder or any
other Covered Person for any loss, damage or claim incurred by reason of any
action taken or omitted to be taken by such Covered Person in good faith
reliance on the provisions of this Agreement, so long as such action or omission
does not constitute fraud or willful misconduct by such Covered Person.

 

49



--------------------------------------------------------------------------------

(b) This agreement is not intended to, and does not, create or impose any
fiduciary duty on any Covered Person. Furthermore, each of the Holders and the
Partnership waive any and all fiduciary duties that, absent such waiver, may be
implied by the Act or other applicable law, and in doing so, acknowledges and
agrees that the duties and obligation of each Covered Person to the Partnership,
the Holders and the other Covered Persons are only as expressly set forth in
this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the Holders to replace such other duties and
liabilities of such Covered Person.

(c) Whenever in this Agreement a Covered Person is permitted or required to make
a decision (including a decision that is in such Covered Person’s “discretion”
or under a grant of similar authority or latitude), the Covered Person shall be
entitled to consider only such interests and factors as such Covered Person
desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interest of or factors affecting the Partnership,
any Holder or any other Person.

(d) Any amendment, modification or repeal of this Section 7.08 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the General Partner or its officers, managers, directors or
members, as applicable, to the Partnership and the Limited Partners under this
Section 7.08 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

Section 7.09 Other Matters Concerning the General Partner.

(a) The General Partner may rely upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by the General Partner, in its discretion, to
be genuine and to have been signed or presented by the proper party or parties.

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, architects, engineers, environmental
consultants and other consultants and advisers selected by it, and any act taken
or omitted to be taken in reliance upon the opinion of such Persons as to
matters that the General Partner believes, in its discretion, to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been undertaken or omitted in accordance with such opinion.

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and a
duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act that is permitted or required
to be undertaken by the General Partner hereunder.

(d) Notwithstanding any other provision of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership that the
General Partner determines is

 

50



--------------------------------------------------------------------------------

necessary or advisable in order (1) to protect the ability of the Parent to
qualify as a REIT or the Partnership to be taxed as partnership for federal
income tax purposes, (2) without limitation of the foregoing clause (1) or
clause (3) following, for the Parent otherwise to satisfy the REIT Requirements
or for the Partnership to satisfy the “qualifying income” requirement of Code
Section 7704(c), or (3) without limitation of the foregoing clauses (1) or (2),
to avoid the Parent incurring any federal income or excise taxes, is expressly
authorized under this Agreement and is approved by all of the Limited Partners.

Section 7.10 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Holder, individually or
collectively with other Holders or other Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner for the use and benefit of the Partnership in
accordance with the provisions of this Agreement.

Section 7.11 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority, without the
consent or approval of any other Partner or Person, to encumber, sell or
otherwise use in any manner any and all assets of the Partnership and to enter
into any contracts on behalf of the Partnership, and take any and all actions on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner waives any and all defenses or
other remedies that may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.
In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expediency of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (1) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (2) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(3) such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

ARTICLE VIII.

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.01 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement (other than for breach thereof) except as
expressly provided in Sections 10.04 or 13.02(d) or under the Act.

 

51



--------------------------------------------------------------------------------

Section 8.02 Management of Business. No Limited Partner, in its capacity as a
Limited Partner, or Assignee shall take part in the operations, management or
control (within the meaning of the Act) of the Partnership’s business, transact
any business in the Partnership’s name or have the power to sign documents for
or otherwise bind the Partnership.

Section 8.03 Outside Activities of Limited Partners. Subject to any agreements
entered into pursuant to Section 7.06(e) hereof and any other agreements
(including, without limitation, any employment agreement) entered into by a
Limited Partner or its Affiliates with the General Partner, the Partnership, the
Parent or any Affiliate thereof, any Limited Partner and any Assignee, officer,
director, employee, agent, trustee, Affiliate, partner, member or shareholder of
any Limited Partner shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership. Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. Subject to such agreements, none of the Limited Partners nor any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any business ventures of any other Person
(other than the General Partner, to the extent expressly provided herein), and
such Person shall have no obligation pursuant to this Agreement, subject to
Section 7.06(e) hereof and any other agreements entered into by a Limited
Partner or its Affiliates with the General Partner, the Partnership, the Parent
or any Affiliate thereof, to offer any interest in any such business ventures to
the Partnership, any Limited Partner, the Parent or any such other Person, even
if such opportunity is of a character that, if presented to the Partnership, any
Limited Partner, the Parent or such other Person, could be taken by such Person.

Section 8.04 Withdrawal; Return of Capital. Except pursuant to the rights of
Redemption set forth in Section 8.06 hereof, no Limited Partner or Assignee
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent of distributions made pursuant to this Agreement and upon
termination of the Partnership as provided herein. Except to the extent provided
in Articles V and VI hereof or otherwise expressly provided in this Agreement,
no Limited Partner or Assignee shall have priority over any other Limited
Partner or Assignee either as to the return of Capital Contributions or as to
profits, losses or distributions.

Section 8.05 Adjustment Factor. The Partnership shall notify any Limited
Partner, on written request, of the then current Adjustment Factor or any change
made to the Adjustment Factor.

Section 8.06 Redemption Rights.

(a) On or after the date that is 12 months after the date of the issuance of OP
Units by the Partnership to a Limited Partner (other than the Parent), such
Limited Partner shall have the right (subject to the terms and conditions set
forth herein and in any other such agreement, as applicable) to require the
Partnership to redeem all or a portion of such OP Units that have been held for
at least 12 months (such OP Units being hereafter referred to as “Tendered
Units”) in exchange for the Cash Amount (a “Redemption”), from time to time,
unless the terms of such OP Units or a separate agreement entered into between
the Partnership and such Limited Partner with respect to such OP Units provide
that such OP Units are not

 

52



--------------------------------------------------------------------------------

entitled to a right of Redemption or provide for a shorter or longer period
before such Limited Partner may exercise such right of Redemption or impose
conditions on the exercise of such right of Redemption. Any Redemption shall be
exercised pursuant to a Notice of Redemption delivered to the General Partner by
the Limited Partner who is exercising the right (the “Tendering Partner”). The
Cash Amount shall be payable to the Tendering Partner on the Specified
Redemption Date. The Tendering Partner shall have no right, with respect to any
OP Units so redeemed, to receive any distributions paid on or after the
Specified Redemption Date.

(b) Notwithstanding Section 8.06(a) above, if a Limited Partner has delivered to
the General Partner a Notice of Redemption then the Parent (subject to the
limitations on ownership and transfer of REIT Shares set forth in the Charter)
may elect to assume and satisfy the Partnership’s Redemption obligation and
acquire some or all of the Tendered Units from the Tendering Partner in exchange
for the Common REIT Shares Amount (as of the Specified Redemption Date) and, if
the Parent so elects, the Tendering Partner shall sell the Tendered Units to the
Parent in exchange for the Common REIT Shares Amount. In such event, the
Tendering Partner shall have no right to cause the Partnership to redeem such
Tendered Units. The Parent shall give such Tendering Partner written notice of
its election on or before the close of business on the fifth Business Day after
its receipt of the Notice of Redemption.

(c) The Common REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable Common REIT Shares and,
if applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter or the Bylaws of the Parent, the Securities Act,
relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such Common REIT Shares entered into by the
Tendering Partner. Notwithstanding any delay in such delivery (but subject to
Section 8.06(e)), the Tendering Partner shall be deemed the owner of such Common
REIT Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date. In
addition, the Common REIT Shares for which the Partnership Units might be
exchanged shall also bear the legend set forth in the Charter.

(d) Each Limited Partner covenants and agrees with the General Partner that all
Tendered Units shall be delivered to the General Partner free and clear of all
liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same. Each Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Limited Partner shall assume and pay such
transfer tax.

(e) Notwithstanding the provisions of Sections 8.06(a), 8.06(b) or 8.06(c) or
any other provision of this Agreement, a Limited Partner (i) shall not be
entitled to effect a Redemption for cash or an exchange for Common REIT Shares
to the extent the ownership or right to acquire Common REIT Shares pursuant to
such exchange by such Partner on the Specified Redemption Date could cause such
Partner or any other Person to violate the restrictions on ownership and
transfer of Common REIT Shares set forth in the Charter of the Parent and
(ii) shall have no rights under this Agreement to acquire Common REIT Shares
which would otherwise be prohibited under the Charter. To the extent any
attempted Redemption or exchange for Common REIT Shares would be in violation of
this Section 8.06(e), it shall be null

 

53



--------------------------------------------------------------------------------

and void ab initio and such Limited Partner shall not acquire any rights or
economic interest in the cash otherwise payable upon such Redemption or the
Common REIT Shares otherwise issuable upon such exchange.

(f) Notwithstanding anything herein to the contrary (but subject to
Section 8.06(e)), with respect to any Redemption or exchange for Common REIT
Shares pursuant to this Section 8.06: (i) without the consent of the General
Partner, each Limited Partner may effect a Redemption only one time in each
fiscal quarter; (ii) without the consent of the General Partner, each Limited
Partner may not effect a Redemption for less than 1,000 OP Units or, if the
Limited Partner holds less than 1,000 OP Units, all of the OP Units held by such
Limited Partner; (iii) without the consent of the General Partner, each Limited
Partner may not effect a Redemption during the period after the Partnership
Record Date with respect to a distribution and before the record date
established by the General Partner for a distribution to its stockholders of
some or all of its portion of such distribution; (iv) the consummation of any
Redemption or exchange for Common REIT Shares shall be subject to the expiration
or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and (v) each
Tendering Partner shall continue to own all OP Units subject to any Redemption
or exchange for Common REIT Shares, and be treated as a Limited Partner with
respect to such OP Units for all purposes of this Agreement, until such OP Units
are transferred to the General Partner and paid for or exchanged on the
Specified Redemption Date. Until a Tendering Partner receives Common REIT Shares
on an applicable Specified Redemption Date, the Tendering Partner shall have no
rights as a stockholder of the General Partner with respect to such Tendering
Partner’s OP Units that are tendered for such Common REIT Shares.

(g) In the event that the Partnership issues additional Partnership Interests to
any Additional Limited Partner pursuant to Section 4.04, the General Partner
shall make such revisions to this Section 8.06 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.

ARTICLE IX.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.01 Records and Accounting.

(a) The General Partner shall keep or cause to be kept at the principal office
of the Partnership or the Transfer Agent, as applicable, those records and
documents required to be maintained by the Act and other books and records
deemed by the General Partner to be appropriate with respect to the
Partnership’s business, including, without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 8.05 or 9.03 hereof.
Any records maintained by or on behalf of the Partnership or the Transfer Agent
in the regular course of its business may be maintained electronically.

(b) The books of the Partnership shall be maintained for financial reporting
purposes in accordance with U.S. GAAP or on such other basis as the General
Partner determines to be necessary or appropriate. Unless otherwise required by
applicable law, the Partnership and the Parent may utilize and maintain
integrated or consolidated accounting records, accounting operations and
accounting principles.

 

54



--------------------------------------------------------------------------------

Section 9.02 Reports.

(a) As soon as practicable, but in no event later than the date on which the
Parent mails its annual report to its stockholders, the General Partner shall
cause to be mailed to each Limited Partner an annual report, as of the close of
the most recently ended calendar year, containing financial statements of the
Partnership, or of the Parent if such statements are prepared on a consolidated
basis with the Partnership, for such calendar year, presented in accordance with
U.S. GAAP, such statements to be audited by a firm of independent public
accountants selected by the General Partner.

(b) If and to the extent that the Parent mails quarterly reports to its
stockholders, as soon as practicable, but in no event later than the date on
such reports are mailed, the General Partner shall cause to be mailed to each
Limited Partner a report containing unaudited financial statements, as of the
last day of such fiscal quarter, of the Partnership, or of the Parent if such
statements are prepared on a consolidated basis with the Partnership, and such
other information as may be required by applicable law or regulations.

(c) The General Partner may satisfy its obligations under Sections 9.02(a) and
9.02(b) by posting or making available the reports required by this Section 9.02
on a website maintained by the U.S. Securities and Exchange Commission or on a
website maintained from time to time by the Partnership or the Parent.

(d) At the request of any Limited Partner, the General Partner shall provide
reasonable access to the books, records and work papers upon which the reports
required by this Section 9.02 are based, but only to the extent required by the
Act.

ARTICLE X.

TAX MATTERS

Section 10.01 Preparation of Tax Returns. The General Partner shall arrange for
the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use reasonable effort to
furnish, within 90 days of the close of each taxable year, the tax information
reasonably required by Holders for federal and state income tax reporting
purposes. A Limited Partner shall promptly provide the General Partner with such
information relating to any Contributed Properties, including tax basis and
other relevant information, as may be requested by the General Partner from time
to time.

Section 10.02 Tax Elections.

(a) The General Partner shall determine whether to make any available election
pursuant to the Code, including, but not limited to, the election under Code
Section 754 and the election to use the “recurring item” method of accounting
provided under Code Section 461(h) with respect to property taxes imposed on the
Partnership’s Properties. The General Partner shall have the right to seek to
revoke any such election (including, without limitation, any election under Code
Sections 461(h) and 754).

 

55



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, the Partners, intending to be legally bound,
authorize the General Partner, on behalf of the Partnership, to make an election
(the “LV Safe Harbor Election”) to have the “liquidation value” safe harbor
provided in Proposed Treasury Regulation § 1.83-3(l) and the Proposed Revenue
Procedure set forth in IRS Notice 2005-43, as such safe harbor may be modified
if such proposed guidance is issued in final form or as revised or modified by
subsequently issued guidance from the IRS (the “LV Safe Harbor”), apply to any
Partnership Interest transferred to a service provider while the LV Safe Harbor
Election remains effective, to the extent such interest meets the LV Safe Harbor
requirements (collectively, such interests are referred to as “LV Safe Harbor
Interests”). The General Partner is authorized to execute and file the LV Safe
Harbor Election on behalf of the Partnership and the Holders if it determines
that such election is appropriate under the circumstances. If the LV Safe Harbor
Election is made by the General Partner, the Holders (including any person to
whom a Partnership Interest is transferred in connection with the performance of
services) agree to comply with all requirements of the LV Safe Harbor (including
forfeiture allocations) with respect to all LV Safe Harbor Interests and to
prepare and file all federal income tax returns reporting the tax consequences
of the issuance and vesting of LV Safe Harbor Interests consistent with such
final LV Safe Harbor guidance. The Partnership is also authorized to take such
actions as are necessary to achieve, under the LV Safe Harbor, the effect that
the election and compliance with all requirements of the LV Safe Harbor referred
to above would be intended to achieve under Proposed Treasury Regulation §
1.83-3, including amending this Agreement.

Section 10.03 Tax Matters Partner.

(a) The General Partner shall be the “tax matters partner” of the Partnership
for federal income tax purposes under Code Section 6231. The tax matters partner
shall receive no compensation for its services. All third-party costs and
expenses incurred by the tax matters partner in its capacity as such (including
legal and accounting fees and expenses) shall be borne by the Partnership in
addition to any reimbursement pursuant to Section 7.04 hereof. The tax matters
partner may engage an accounting or law firm to assist the tax matters partner
in its capacity as the tax matters partner.

(b) The tax matters partner is authorized, but not required:

(i) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Code Section 6231) or a member of a “notice
group” (as defined in Code Section 6223(b)(2));

 

56



--------------------------------------------------------------------------------

(ii) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “Final Adjustment”) is mailed to the tax matters partner, to
seek judicial review of such Final Adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;

(iii) to intervene in any action brought by any other Partner for judicial
review of a Final Adjustment;

(iv) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(v) to enter into an agreement with the IRS to extend the period for assessing
any tax that is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

(vi) to take any other action on behalf of the Partners in connection with any
tax audit or judicial review proceeding to the extent permitted by applicable
law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, will be determined by the tax matters partner and the provisions relating
to indemnification of the General Partner set forth in Section 7.07 hereof shall
be fully applicable to the tax matters partner in its capacity as such.

Section 10.04 Withholding. The Partnership is authorized to withhold from or pay
on behalf of or with respect to each Holder any amount of federal, state, local
or foreign taxes that the General Partner determines that the Partnership is
required to withhold or pay with respect to any amount distributable or
allocable to such Holder pursuant to this Agreement, including, without
limitation, any taxes required to be withheld or paid by the Partnership
pursuant to Code Sections 1441, 1442, 1445, 1446, or 1471 through 1474 and the
Treasury Regulations thereunder. Any portion of a distribution paid to, or for
the benefit of, a Holder that is required to be withheld by the Partnership,
shall constitute a loan by the Partnership to such Holder, which loan shall be
repaid by such Holder within 15 days after notice from the General Partner that
such payment must be made unless (i) the Partnership withholds such payment from
another distribution that would otherwise be made to the Holder or (ii) the
General Partner determines that such payment may be satisfied out of the
Available Cash of the Partnership that would, but for such payment, be
distributed to the Holder. Each Holder unconditionally and irrevocably grants to
the Partnership a security interest in such Holder’s Partnership Interest to
secure such Holder’s obligation to pay to the Partnership any amounts required
to be paid pursuant to this Section 10.04. In the event that a Holder fails to
pay any amounts owed to the Partnership pursuant to this Section 10.04 when due,
the General Partner may elect to make the payment to the Partnership on behalf
of such defaulting Holder, and in such event shall be deemed to have

 

57



--------------------------------------------------------------------------------

loaned such amount to such defaulting Holder and shall succeed to all rights and
remedies of the Partnership as against such defaulting Holder (including,
without limitation, the right to receive distributions). Any amounts payable by
a Holder hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in The Wall Street Journal, plus four percentage points (or, to the extent
that such rate exceeds the maximum rate permitted by applicable law, the maximum
rate permitted by applicable law) from the date such amount is due (i.e., 15
days after demand) until such amount is paid in full. Each Holder shall take
such actions as the Partnership or the General Partner shall request in order to
perfect or enforce the security interest created hereunder.

ARTICLE XI.

TRANSFERS AND WITHDRAWALS

Section 11.01 Transfer.

(a) No part of a Partner’s Partnership Interest shall be subject to the claims
of any creditor, to any spouse for alimony or support, or to legal process, and
may not be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement or as required by applicable law.

(b) No Limited Partner Interest shall be Transferred, in whole or in part,
whether voluntary or involuntary, except in strict accordance with the terms and
conditions set forth in this Article XI. Any Transfer or purported Transfer of a
Partnership Interest not made in strict accordance with this Article XI shall be
null and void ab initio unless consented to by the General Partner in writing.

(c) Notwithstanding the other provisions of this Article XI (other than
Section 11.06(d) hereof), the General Partner Interest may be Transferred, at
any time or from time to time, to the Parent or any of its Affiliates. Any
transferee of the entire General Partner Interest pursuant to this
Section 11.01(c) shall automatically become, without further action or consent
of any Limited Partners, the sole general partner of the Partnership, subject to
all the rights, privileges and obligations under this Agreement relating to a
general partner. Upon any Transfer permitted by this Section 11.01(c), the
transferor Partner shall be relieved of all its obligations under this
Agreement. The provisions of Sections 11.02(b), 11.03 and 11.04 hereof shall not
apply to any Transfer permitted by this Section 11.01(c).

(d) Except in accordance with the terms and conditions set forth in this Article
XI, no Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, without the consent of the General Partner; provided,
that in the event of, and as a condition to, any such consent, the lender will
be required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for Common REIT Shares any Partnership Units in
which a security interest is held by such lender concurrently with such time as
such lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Code Section 752.

 

58



--------------------------------------------------------------------------------

Section 11.02 Transfer of General Partner’s Partnership Interest.

(a) Except as provided in Section 11.02(c), the General Partner may not Transfer
its General Partner Interest except in connection with (i) a transaction
permitted under Section 11.02(b), (ii) any merger (including a triangular
merger), consolidation or other combination with or into another Person
following the consummation of which the equity holders of the surviving entity
are substantially identical to the stockholders of the Parent, (iii) a transfer
to any Subsidiary of the General Partner or the Parent or (iv) as otherwise
expressly permitted under this Agreement, nor shall the General Partner withdraw
as General Partner except in connection with a transaction permitted under
Section 11.02(b) or any merger, consolidation, or other combination permitted
under clause (ii) of this Section 11.02(a).

(b) The General Partner shall not engage in any merger (including, without
limitation, a triangular merger), consolidation or other combination with or
into another Person (other than any transaction permitted by clause (i) or
(ii) of Section 11.02(a)) or any sale of all or substantially all of its assets
(“Termination Transaction”), unless (i) it receives the consent of a Majority in
Interest of the Outside Limited Partners, (ii) following such merger or other
consolidation, substantially all of the assets of the surviving entity consists
of Partnership Units or (iii) in connection with which all Partners (other than
the General Partner) who hold OP Units either will receive, or will have the
right to receive, for each OP Unit an amount of cash, securities, or other
property equal to the product of the Adjustment Factor and the greatest amount
of cash, securities or other property paid to a holder of REIT Shares in
consideration of one such REIT Share at any time during the period from and
after the date on which the Termination Transaction is consummated; provided,
however, that, if in connection with the Termination Transaction, a purchase,
tender or exchange offer shall have been made to and accepted by the holders of
the percentage required for the approval of mergers under the organizational
documents of the Parent, each holder of OP Units shall receive, or shall have
the right to receive without any right of Consent set forth above in this
Section 11.02(b), the greatest amount of cash, securities, or other property
which such holder would have received had it exercised the Redemption right and
received Common REIT Shares in exchange for its OP Units immediately prior to
the expiration of such purchase, tender or exchange offer and had thereupon
accepted such purchase, tender or exchange offer.

(c) The General Partner shall not enter into an agreement or other arrangement
providing for or facilitating the creation of a general partner of the
Partnership other than the General Partner, unless the successor General Partner
executes and delivers a counterpart to this Agreement in which such General
Partner agrees to be fully bound by all of the terms and conditions contained
herein that are applicable to a general partner.

Section 11.03 Transfer of Limited Partners’ Partnership Interests.

(a) No Limited Partner shall Transfer all or any portion of its Partnership
Interest to any transferee without the written consent of the General Partner;
provided, however, that any Limited Partner may, at any time, without the
consent or approval of the General Partner, unless this Agreement, an applicable
Partnership Unit Designation or other writing executed by the relevant parties
provides otherwise (i) Transfer all or part of its Partnership Interest to any
Family Member (including a Transfer by a Family Member that is an inter vivos

 

59



--------------------------------------------------------------------------------

or testamentary trust (whether revocable or irrevocable) to a Family Member that
is a beneficiary of such trust), any Charity, any Controlled Entity or any
Affiliate or (ii) pledge all or any portion of its Partnership Interest to a
lending institution as collateral or security for a bona fide loan or other
extension of credit, and Transfer such pledged Partnership Interest to such
lending institution in connection with the exercise of remedies under such loan
or extension of credit. To the extent such a Transfer is made to a Controlled
Entity or any Affiliate of the Transferor and such transferee thereafter ceases
to be a Controlled Entity or Affiliate of the Transferor, then a Transfer to
such transferee, subject to this Article, shall be deemed to occur at such time
as such transferee ceases to be a Controlled Entity or any Affiliate of the
Transferor.

(b) Notwithstanding any other provision of this Article XI (other than
Section 11.06(d) hereof), any Limited Partner Interests held by the General
Partner may be Transferred in whole or in part, at any time and from time to
time to any Person that is, at the time of such Transfer, the Parent (or any
successor thereto) or any Qualified REIT Subsidiary or other entity that is
disregarded as an entity separate from the Parent (or any successor thereto) for
federal income tax purposes.

(c) Without limiting the generality of Section 11.03(a) hereof, it is expressly
understood and agreed that the General Partner will not consent to any Transfer
of all or any portion of any Partnership Interest pursuant to Section 11.03(a)
above unless such Transfer meets each of the following conditions:

(i) Such Transfer is made only to a single Qualified Transferee; provided,
however, that for such purposes, all Qualified Transferees that are Affiliates,
or that comprise investment accounts or funds managed by a single Qualified
Transferee and its Affiliates, shall be considered together to be a single
Qualified Transferee.

(ii) The transferee in such Transfer assumes by operation of law or express
agreement all of the obligations of the transferor Limited Partner under this
Agreement with respect to such Transferred Partnership Interest; provided, that
no such Transfer (unless made pursuant to a statutory merger or consolidation
wherein all obligations and liabilities of the transferor Limited Partner are
assumed by a successor entity by operation of law) shall relieve the transferor
Limited Partner of its obligations under this Agreement without the approval of
the General Partner. Notwithstanding the foregoing, any transferee of any
Transferred Partnership Interest shall be subject to any and all ownership
limitations contained in the Charter that may limit or restrict such
transferee’s ability to exercise its Redemption rights, including, without
limitation, the applicable restrictions on ownership of shares of the Parent
imposed under the Charter.

(iii) Any transferee, whether or not admitted as a Substituted Limited Partner,
shall take subject to the obligations of the transferor Limited Partner
hereunder. Unless admitted as a Substituted Limited Partner, no transferee,
whether by a voluntary or involuntary Transfer, by operation of law or
otherwise, shall have any rights hereunder, other than the rights of an Assignee
as provided in Section 11.05 hereof.

(iv) Such Transfer is effective as of the first day of a calendar month.

 

60



--------------------------------------------------------------------------------

(d) If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all the rights of a Limited Partner, but not more rights than
those enjoyed by other Limited Partners, for the purpose of settling or managing
the estate, and such power as the Incapacitated Limited Partner possessed to
Transfer all or any part of its Partnership Interest.

(e) In connection with any proposed Transfer of a Limited Partner Interest, the
General Partner may require that the transferor Limited Partner provide, in
advance of the proposed Transfer, an opinion of counsel reasonably satisfactory
to it to the effect that the proposed Transfer may be effected without
registration under the Securities Act and will not otherwise violate any federal
or state securities laws or regulations applicable to the Partnership or the
Partnership Interests to be Transferred.

(f) The General Partner may impose restrictions on the Transfer of a Limited
Partner Interest to the extent that the General Partner determines that such
restrictions are reasonably necessary in order to comply with any federal or
state securities laws or regulations applicable to the Partnership or the
Partnership Interests. The General Partner may impose such restrictions by
amending this Agreement without the approval of the Limited Partners or any
other Person.

Section 11.04 Substituted Limited Partners.

(a) A transferee of a Limited Partner Interest pursuant to a Transfer consented
to by the General Partner pursuant to Section 11.03(a) may be admitted as a
Substituted Limited Partner only with the consent of the General Partner. The
failure or refusal by the General Partner to permit a transferee of any such
Limited Partner Interests to become a Substituted Limited Partner shall not give
rise to any cause of action against the Partnership or the General Partner.
Subject to the foregoing, any such transferee shall not be admitted as a
Substituted Limited Partner until and unless it furnishes to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all the terms, conditions and applicable obligations of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.04 hereof, (ii) a counterpart signature page to this Agreement
executed by such Assignee, and (iii) such other documents and instruments as may
be required or advisable, as determined by the General Partner, to effect such
Assignee’s admission as a Substituted Limited Partner.

(b) A transferee of a Limited Partner Interest who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement.

(c) Upon the admission of a Substituted Limited Partner, the General Partner
shall cause the Substitute Limited Partner to be registered on the books and
records of the Transfer Agent or Partnership, as applicable, and to make such
other changes to such books and records as the General Partner shall determine
to be necessary or appropriate.

 

61



--------------------------------------------------------------------------------

Section 11.05 Assignees. If the General Partner does not consent to the
admission of any transferee of any Limited Partner Interest as a Substituted
Limited Partner in connection with a Transfer permitted by the General Partner
pursuant to Section 11.03(a), such transferee shall be considered an Assignee
for purposes of this Agreement. An Assignee shall be entitled to all the rights
of an assignee of a limited partnership interest under the Act, including the
right to receive distributions from the Partnership and the share of Net Income,
Net Losses and other items of income, gain, loss, deduction and credit of the
Partnership attributable to the Partnership Units assigned to such Assignee and
the rights to Transfer the Partnership Units only in accordance with the
provisions of this Article XI, but shall not be deemed to be a Limited Partner
or Holder of Partnership Units for any other purpose under this Agreement, and
shall not be entitled to effect a Redemption or participate in a Consent or vote
with respect to such Partnership Units on any matter presented to the Limited
Partners for approval (such right to Consent or vote or effect a Redemption, to
the extent provided in this Agreement, shall not be exercisable by any Person,
but rather shall be forfeited). In the event that any Assignee desires to make a
further assignment of any such Partnership Units, such Assignee shall be subject
to all the provisions of this Article XI to the same extent and in the same
manner as any Limited Partner desiring to make an assignment of Partnership
Units.

Section 11.06 General Provisions.

(a) No Limited Partner or Assignee may withdraw from the Partnership other than
(i) as a result of a permitted Transfer of such Limited Partner’s or Assignee’s
entire Partnership Interest in accordance with this Article XI, pursuant to
which the transferee of such Partnership Interest becomes a Substituted Limited
Partner, or (ii) pursuant to a redemption (or acquisition by the General
Partner) of all of its Partnership Units pursuant to a Redemption under
Section 8.06 hereof and/or pursuant to any Partnership Unit Designation.

(b) Any Limited Partner or Assignee who transfers its entire Partnership
Interest in a Transfer (i) consented to by the General Partner or otherwise
permitted pursuant to this Article XI where the transferee of such Partnership
Interest is admitted as a Substituted Limited Partner, (ii) pursuant to the
exercise of its rights to effect a redemption of all of its Partnership Units
pursuant to a Redemption under Section 8.06 hereof and/or pursuant to any
Partnership Unit Designation, or (iii) to the General Partner, whether or not
pursuant to Section 8.06(b) hereof, shall cease to be a Limited Partner at the
effective time of such event.

(c) Subject to Section 6.04, if any Partnership Unit is Transferred in
compliance with the provisions of this Article XI, or is redeemed by the
Partnership, or acquired by the General Partner pursuant to Section 8.06 hereof,
on any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit attributable to such Partnership Unit for such Partnership Year shall
be allocated to the transferor Partner or the Tendering Partner, as the case may
be, and, in the case of a Transfer or assignment other than a Redemption, to the
transferee Partner, by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d) and the corresponding
Regulations, using a permissible method selected by the General Partner. All
distributions of Available Cash attributable to such Partnership Unit with
respect to which the Partnership Record Date is before the date of such
Transfer, assignment or Redemption shall be made to the transferor Partner or
the Tendering Partner, as the case may be, and, in the case of a Transfer other
than a Redemption, all distributions of Available Cash thereafter attributable
to such Partnership Unit shall be made to the transferee Partner.

 

62



--------------------------------------------------------------------------------

(d) In no event may any Transfer or assignment of a Partnership Interest by any
Partner (including any Redemption, any acquisition of Partnership Units by the
General Partner or any other acquisition of Partnership Units by the
Partnership) be made (i) to any Person who lacks the legal right, power or
capacity to own a Partnership Interest; (ii) in violation of applicable law;
(iii) that consists of any component portion of a Partnership Interest, such as
the Capital Account, or rights to distributions, separate and apart from all
other components of a Partnership Interest; (iv) in the event that such Transfer
would cause the Parent to cease to comply with the REIT Requirements; (v) except
with the consent of the General Partner, if such Transfer, in the opinion of
counsel to the Partnership or the General Partner, would create a significant
risk that the Partnership would terminate for federal or state income tax
purposes; (vi) if such Transfer would, in the opinion of legal counsel to the
Partnership, cause the Partnership to cease to be classified as a partnership
for federal income tax purposes (except as a result of the Redemption (or
acquisition by the General Partner) of all Partnership Units held by all Limited
Partners; (vii) if such Transfer would cause the Partnership to become, with
respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in ERISA Section 3(14)) or a “disqualified
person” (as defined in Code Section 4975(c)); (viii) without the consent of the
General Partner, to any benefit plan investor within the meaning of Department
of Labor Regulations Section 2510.3-101(f), as modified by Section 3(42) of
ERISA, or as would otherwise cause participation by benefit plan investors to be
“significant” for the purposes of ERISA; (ix) except with the consent of the
General Partner, if such Transfer would, in the opinion of legal counsel to the
Partnership or the General Partner, cause any portion of the assets of the
Partnership to constitute assets of any employee benefit plan pursuant to
Department of Labor Regulations Section 2510.3-101; (x) if such Transfer
requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (xi) except with the consent of the
Parent, if such Transfer would, in the opinion of legal counsel to the
Partnership or the General Partner, adversely affect the ability of the Parent
to qualify as a REIT or would subject the Parent to any federal income or excise
taxes; (xii) except with the consent of the General Partner, if such transfer
would be effectuated through an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of Code
Section 7704 (provided, that this clause (xii) shall not be the basis for
limiting or restricting in any manner the exercise of a Redemption right unless,
and only to the extent that, in the absence of such limitation or restriction,
in the opinion of legal counsel to the Partnership, there is a significant risk
that the Partnership will be treated as a “publicly traded partnership” and, by
reason thereof, taxable as a corporation for federal income tax purposes);
(xiv) if such Transfer causes the Partnership (as opposed to the Parent) to
become a reporting company under the Exchange Act; or (xiv) if such Transfer
subjects the Partnership to regulation under the Investment Company Act of 1940,
the Investment Advisors Act of 1940 or ERISA, each as amended.

ARTICLE XII.

ADMISSION OF PARTNERS

Section 12.01 Admission of Successor General Partner. A successor to all of the
General Partner’s General Partner Interest pursuant to Section 11.02 who is
proposed to be

 

63



--------------------------------------------------------------------------------

admitted as a successor General Partner shall be admitted to the Partnership as
the General Partner, effective immediately prior to such Transfer. Any such
successor shall carry on the business of the Partnership without dissolution. In
each case, the admission shall be subject to the successor General Partner
executing and delivering to the Partnership an acceptance of all of the terms
and conditions of this Agreement and such other documents or instruments as may
be required to effect the admission.

Section 12.02 Admission of Additional Limited Partners.

(a) After the Effective Date, a Person (other than an existing Partner) who
makes a Capital Contribution to the Partnership in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.04 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person, and (iii) such other documents or
instruments as may be required, as determined by the General Partner, in order
to effect such Person’s admission as an Additional Limited Partner and the
satisfaction of all the conditions set forth in this Section 12.02.

(b) Notwithstanding anything to the contrary in this Section 12.02, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner. The admission of any Person as an Additional Limited Partner
shall become effective on the date reflected in the books and records of the
Partnership, following the consent of the General Partner to such admission.

(c) Subject to Section 6.04, if any Additional Limited Partner is admitted to
the Partnership on any day other than the first day of a Partnership Year, then
Net Income, Net Losses, each item thereof and all other items of income, gain,
loss, deduction and credit allocable among the Holders for such Partnership Year
shall be allocated pro rata among such Additional Limited Partner and all other
Holders by taking into account their varying interests during the Partnership
Year in accordance with Code Section 706(d), using a permissible method selected
by the General Partner. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Holders other than the Additional Limited Partner, and all
distributions of Available Cash thereafter shall be made to all Holders
including such Additional Limited Partner.

Section 12.03 Amendment of Certificate. In connection with the admission to the
Partnership of any Partner, the General Partner shall take all steps necessary
and appropriate under the Act to amend the books and records of the Partnership
and, to the extent the General Partner determines to be necessary or advisable,
to file an amendment to the Certificate to reflect such admission and may for
this purpose exercise the power of attorney granted pursuant to Section 2.04.

Section 12.04 Limit on Number of Partners. Unless otherwise permitted by the
General Partner, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.

 

64



--------------------------------------------------------------------------------

Section 12.05 Admission. A Person shall be admitted to the Partnership as a
Limited Partner of the Partnership only upon strict compliance, and not upon
substantial compliance, with the requirements set forth in this Agreement for
admission to the Partnership as an Additional Limited Partner. Concurrently
with, and as evidence of, the admission of an Additional Limited Partner, the
General Partner shall cause the Partnership or the Transfer Agent to amend its
books and records to reflect the name, address and number of Partnership Units
of such Additional Limited Partner.

ARTICLE XIII.

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.01 Dissolution. The Partnership shall dissolve, and its affairs shall
be wound up, upon the first to occur of any of the following (each a
“Liquidating Event”), and no other event shall cause the dissolution of the
Partnership:

(a) a final and nonappealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and nonappealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless, prior
to the entry of such order or judgment, a Majority in Interest of the Outside
Limited Partners agree in writing to continue the business of the Partnership
and to the appointment, effective as of a date prior to the date of such order
or judgment, of a successor General Partner;

(b) a determination by the General Partner to dissolve the Partnership;

(c) entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

(d) the occurrence of a Terminating Capital Transaction; or

(e) the Incapacity or withdrawal of the General Partner, unless a Majority in
Interest of the Outside Limited Partners agree in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such Incapacity or withdrawal, of a substitute General Partner.

Section 13.02 Winding Up.

(a) Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners.
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership’s business and affairs. The General Partner or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, become bankrupt within the meaning of the Act or ceased to operate,
any Person elected by a Majority in Interest of the Outside Limited Partners
(the General Partner or such other Person being referred to herein as the
“Liquidator”) shall be responsible for overseeing the winding up and dissolution
of the Partnership and shall take full account of the Partnership’s liabilities
and property, and the Partnership’s property shall be liquidated as promptly as
is consistent with obtaining the fair value thereof, and the proceeds therefrom
shall be applied and distributed in the following order:

 

65



--------------------------------------------------------------------------------

(i) First, to the satisfaction of all of the Partnership’s Debts and liabilities
to creditors other than the Holders (whether by payment or the making of
reasonable provision for payment thereof);

(ii) Second, to the satisfaction of all of the Partnership’s Debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.04 hereof;

(iii) Third, to the satisfaction of all of the Partnership’s Debts and
liabilities to the Limited Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and

(iv) The balance, if any, to the Holders in amounts equal to their respective
Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods.

The Liquidator shall not receive any additional compensation for any services
performed pursuant to this Article XIII, but shall be entitled to reimbursement
of expenses incurred to fulfill its obligations as the Liquidator.

(b) Notwithstanding the provisions of Section 13.02(a) hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may defer for a reasonable time the liquidation of any
assets except those necessary to satisfy liabilities of the Partnership
(including to those Partners as creditors) and/or distribute to the Partners, in
lieu of cash, as tenants in common and in accordance with the provisions of
Section 13.02(a) hereof, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation. Any such distributions in kind
shall be made only if, in the judgment of the Liquidator, such distributions in
kind are in the best interest of the Partners, and shall be subject to such
conditions relating to the disposition and management of such properties as the
Liquidator deems reasonable and equitable and to any agreements governing the
operation of such properties at such time. The Liquidator shall determine the
fair market value of any property distributed in kind using such reasonable
method of valuation as it may adopt.

(c) If any Limited Partner has a deficit balance in its Capital Account (after
giving effect to all Capital Contributions, distributions and allocations for
all Partnership Years, including the year during which such liquidation occurs)
(a “Capital Account Deficit”), such Limited Partner shall not be required to
make any Capital Contribution with respect to such Capital Account Deficit and
such Capital Account Deficit shall not be considered a debt owed to the
Partnership or any other Person for any purpose whatsoever.

 

66



--------------------------------------------------------------------------------

(d)(i) if the General Partner has a Capital Account Deficit upon a liquidation
of the Partnership, the General Partner shall contribute to the capital of the
Partnership at such time the amount necessary to restore such Capital Account
Deficit balance to zero; (ii) if a DRO Partner has a Capital Account Deficit,
such DRO Partner shall be obligated to make a contribution to the Partnership
with respect to such DRO Partner’s Capital Account Deficit balance upon a
liquidation of the Partnership or a “liquidation” of such Partner’s Partnership
Interest within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) (which
term shall include a redemption by the Partnership of such DRO Partner’s
Partnership Interest upon exercise of the Redemption right) in an amount equal
to the lesser of (x) such DRO Partner’s Capital Account Deficit balance or
(y) such DRO Partner’s DRO Amount; and (iii) the second sentence of
Section 13.02(c) shall not apply with respect to any other Partner to the
extent, but only to the extent, that such Partner previously has agreed in
writing, with the consent of the General Partner, to undertake an express
obligation to restore all or any portion of a deficit that may exist in its
Capital Account upon a liquidation of the Partnership. Solely for purposes of
determining a DRO Partner’s Capital Account balance upon a liquidation of such
Partner’s Partnership Interest, the General Partner shall redetermine the Gross
Asset Value of the Partnership’s assets on such date based upon the principles
set forth in the definition of “Gross Asset Value,” and shall take into account
the DRO Partner’s allocable share of any unrealized gain or unrealized loss
resulting from such adjustment in determining the DRO Partner’s Capital Account
balance. No Partner shall have any right to become a DRO Partner, to increase
its DRO Amount, or otherwise agree to restore any portion of any Capital Account
Deficit without the express written consent of the General Partner. The General
Partner shall not have the right to eliminate or decrease any Partner’s DRO
Amount without the written consent of such Partner unless otherwise agreed to by
such parties. Any contribution required of a Partner under this Section 13.02(d)
shall be made on or before the later of (i) the end of the Partnership Year in
which the interest is liquidated or (ii) the ninetieth (90th) day following the
date of such liquidation. The proceeds of any contribution to the Partnership
made by a DRO Partner with respect to such DRO Partner’s Capital Account Deficit
balance shall be treated as a Capital Contribution by such DRO Partner and the
proceeds thereof shall be treated as assets of the Partnership to be applied as
set forth in Section 13.02(a).

(e) In furtherance of Section 13.02(d)(ii), a DRO Partner shall cease to be a
DRO Partner six months after the disposition of all of such DRO Partner’s
remaining Partnership Units (including upon an exercise of a Redemption right)
unless at the time of, or during the six-month period following, such
disposition, there has been any of the following:

(i) an entry of a decree or order for relief in respect of the Partnership by a
court having jurisdiction over a substantial part of the Partnership’s assets,
or the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Partnership or of any
substantial part of its property, or ordering the winding up or liquidation of
the Partnership’s affairs, in an involuntary case under the federal bankruptcy
laws, as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law; or

(ii) the commencement against the Partnership of an involuntary case under the
federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law; or

 

67



--------------------------------------------------------------------------------

(iii) the commencement by the Partnership of a voluntary case under the federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or other similar law, or the consent by
it to the entry of an order for relief in an involuntary case under any such law
or the consent by it to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Partnership or of any substantial part of its property, or the
making by it of a general assignment for the benefit of creditors, or the
failure of the Partnership generally to pay its debts as such debts become due
or the taking of any action in furtherance of any of the foregoing; or

(iv) the Partnership becoming insolvent.

Following the passage of the six-month period described in this
Section 13.02(e), a DRO Partner shall cease to be a DRO Partner at the first
time, if any, that all of the conditions set forth in (i) through (iv) above are
not in existence.

(f) In the discretion of the General Partner or the Liquidator, a pro rata
portion of the distributions that would otherwise be made to the Holders
pursuant to this Article XIII may be:

(i) distributed to a trust established for the benefit of the Holders for the
purpose of liquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations
of the Partnership or of the General Partner arising out of or in connection
with the Partnership and/or Partnership activities. The assets of any such trust
shall be distributed to the Holders, from time to time, in the reasonable
discretion of the Liquidator, in the same proportions and amounts as would
otherwise have been distributed to the Holders pursuant to Section 13.02(a); or

(ii) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided, that such
withheld or escrowed amounts shall be distributed to the Holders in the manner
and order of priority set forth in Section 13.02(a) hereof as soon as
practicable.

Section 13.03 Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Article XIII, in the event that the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no
Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes, the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and, immediately thereafter, distributed interests in the new
partnership to the Partners in accordance with their respective Capital Accounts
in liquidation of the Partnership, and the new partnership is deemed to continue
the business of the Partnership. Nothing in this Section 13.03 shall be deemed
to convert any Assignee to a Substituted Limited Partner without compliance with
the provisions of Section 11.04 hereof.

 

68



--------------------------------------------------------------------------------

Section 13.04 Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.01 hereof, result in a dissolution of the
Partnership, the General Partner shall, within 30 days thereafter, provide
written notice thereof to each of the Partners and, in the General Partner’s
discretion or as required by the Act, to all other parties with whom the
Partnership regularly conducts business, as the General Partner may determine,
or, if required by the Act, shall, publish notice thereof in a newspaper of
general circulation in each place in which the Partnership regularly conducts
business (as determined by the General Partner).

Section 13.05 Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership’s cash and property as provided
in Section 13.02 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the State of Delaware, all qualifications of
the Partnership as a foreign limited partnership in jurisdictions other than the
State of Delaware shall be cancelled, and such other actions as may be necessary
to terminate the Partnership shall be taken.

Section 13.06 Reasonable Time for Winding-Up. A reasonable time shall be allowed
for the orderly winding-up of the business and affairs of the Partnership and
the liquidation of its assets pursuant to Section 13.02 hereof, in order to
minimize any losses otherwise attendant upon such winding-up, and the provisions
of this Agreement shall remain in effect during the period of liquidation and
until the Partnership’s termination.

ARTICLE XIV.

PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; MEETINGS;

AMENDMENTS

Section 14.01 Procedures for Actions and Consents of Partners. Except as
otherwise provided in Section 15.15(c), the actions requiring Consent of Limited
Partners pursuant to this Agreement, or otherwise pursuant to applicable law,
rule or regulation, are subject to the procedures set forth in this Article XIV.

Section 14.02 Meetings of the Limited Partners.

(a) Meetings of the Limited Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
a Majority in Interest of the Outside Limited Partners. Notice of any such
meeting shall be given to all Limited Partners not less than seven days nor more
than 90 days prior to the date of such meeting and shall state the nature of the
business to be transacted. Limited Partners may vote in person or by proxy at
such meeting. Whenever the vote or Consent of Limited Partners is required under
this Agreement, such vote or Consent may be given at a meeting of the Limited
Partners or may be given in accordance with the procedure prescribed in
Section 14.02(b) hereof.

(b) Any action required or permitted to be taken at a meeting of the Limited
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Limited Partners holding a majority of the
Percentage Interests held by Limited Partners (or such other percentage as is
expressly required by this Agreement for the action in question). Such consent
may be in one instrument or in several instruments, and shall have the

 

69



--------------------------------------------------------------------------------

same force and effect as a vote of Limited Partners holding a majority of the
Percentage Interests held by Limited Partners (or such other percentage as is
expressly required by this Agreement). Such consent shall be filed with the
General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.

(c) Each Limited Partner may authorize any Person or Persons to act for it by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy (or there is receipt of
a proxy authorizing a later date). Every proxy shall be revocable at the
pleasure of the Limited Partner executing it, such revocation to be effective
upon the General Partner’s receipt of written notice of such revocation from the
Limited Partner executing such proxy. The use of proxies will be governed in the
same manner as in the case of corporations organized under the Delaware General
Corporation Law (including Section 212 thereof).

(d) Each meeting of the Limited Partners shall be conducted by the General
Partner or such other Person as the General Partner may appoint pursuant to such
rules for the conduct of the meeting as the General Partner or such other Person
deems appropriate. Without limitation, meetings of the Limited Partners may be
conducted in the same manner as meetings of the Parent’s stockholders and may be
held at the same time as, and as part of, the meetings of the Parent’s
stockholders.

(e) On matters on which Limited Partners are entitled to vote, each Limited
Partner holding OP Units shall have a vote equal to the number of OP Units held.

(f) Except as otherwise expressly provided in this Agreement, the Consent of
Limited Partners holding a majority of the Percentage Interests held by Limited
Partners shall control all actions and decisions of the Limited Partners.

ARTICLE XV.

GENERAL PROVISIONS

Section 15.01 Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Holder under this Agreement shall
be in writing and shall be deemed given or made when delivered in person or when
sent by first class United States mail or by other means of written or
electronic communication (including by telecopy, facsimile, electronic mail or
commercial courier service) to the Holder at the address set forth in the books
and records of the Partnership or the Transfer Agent or such other address of
which the Holder shall notify the General Partner in accordance with this
Section 15.01.

Section 15.02 Titles and Captions. All article or section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” or “Sections” are to Articles and Sections of this Agreement.

 

70



--------------------------------------------------------------------------------

Section 15.03 Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

Section 15.04 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.05 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 15.06 Waiver.

(a) No failure by any party to insist upon the strict performance of any
covenant, obligation, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, obligation, agreement or condition.

(b) The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the
obligations, covenants and other requirements of performance or notice by the
Limited Partners, are for the benefit of the Partnership and, except for an
obligation to pay money to the Partnership, may be waived or relinquished by the
General Partner on behalf of the Partnership in one or more instances from time
to time and at any time.

Section 15.07 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 15.08 Applicable Law.

(a) This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act (i.e., a provision of the
Act that may be varied by contract), the provisions of this Agreement shall
control and take precedence.

(b) Each Holder (i) submits to the non-exclusive jurisdiction of any state or
federal court sitting in the State of Virginia (collectively, the “Virginia
Courts”), with respect to any dispute arising out of this Agreement or any
transaction contemplated hereby to the extent such courts would have subject
matter jurisdiction with respect to such dispute, (ii) irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of any
of the Virginia Courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, or that the
venue of the action is improper, (iii) agrees that notice or the service of
process in any action, suit or proceeding arising out of or relating to this
Agreement or

 

71



--------------------------------------------------------------------------------

the transactions contemplated hereby shall be properly served or delivered if
delivered to such Holder at such Holder’s last known address as set forth in the
Partnership’s books and records, and (iv) irrevocably waives any and all right
to trial by jury in any legal proceeding arising out of or related to this
Agreement or the transactions contemplated hereby.

Section 15.09 Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership. Notwithstanding the immediately
preceding sentence, the Partners acknowledge and agree that the General Partner
may cause the Partnership to enter into side letters or similar written
agreements with a Limited Partner (other than an Affiliate of the General
Partner), executed contemporaneously with the admission of such Limited Partner
to the Partnership, varying the terms hereof with respect to such Limited
Partner, as negotiated with such Limited Partner and which the General Partner
deems necessary, desirable or appropriate. The parties hereto agree that any
terms, conditions or provisions contained in such side letters or similar
written agreements with a Limited Partner shall govern with respect to such
Limited Partner notwithstanding the provisions of this Agreement.

Section 15.10 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

Section 15.11 Limitation to Preserve REIT Qualification. Notwithstanding
anything else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to the Parent or the General
Partner or their trustees, officers, directors, managers, members, employees or
agents, whether as a reimbursement, fee, expense or indemnity (a “REIT
Payment”), would constitute gross income to the Parent for purposes of Code
Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other
provision of this Agreement, the amount of such REIT Payments, as selected by
the General Partner from among items of potential distribution, reimbursement,
fees, expenses and indemnities, shall be reduced for any Partnership Year so
that the REIT Payments, as so reduced, for or with respect to the Parent or the
General Partner, shall not exceed the lesser of:

(a) an amount equal to the excess, if any, of (a) 4.9% of the Parent’s total
gross income (but excluding the amount of any REIT Payments) for the Partnership
Year that is described in subsections (A) through (I) of Code Section 856(c)(2)
over (b) the amount of gross income (within the meaning of Code
Section 856(c)(2)) derived by the Parent from sources other than those described
in subsections (A) through (I) of Code Section 856(c)(2) (but not including the
amount of any REIT Payments); or

(b) an amount equal to the excess, if any, of (a) 24% of the Parent’s total
gross income (but excluding the amount of any REIT Payments) for the Partnership
Year that is described in subsections (A) through (I) of Code Section 856(c)(3)
over (b) the amount of gross income (within the meaning of Code
Section 856(c)(3)) derived by the Parent from sources other than those described
in subsections (A) through (I) of Code Section 856(c)(3) (but not including the
amount of any REIT Payments); provided, however, that REIT Payments in excess of
the amounts set forth in clauses (i) and (ii) above may be made if the General
Partner, as a condition

 

72



--------------------------------------------------------------------------------

precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts shall not adversely affect the Parent’s ability to qualify as a REIT. To
the extent that REIT Payments may not be made in a Partnership Year as a
consequence of the limitations set forth in this Section 15.11, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership Year. The purpose of the limitations contained in this Section 15.11
is to prevent the Parent from not qualifying as a REIT by reason of the Parent’s
share of items, including distributions, payments, reimbursements, fees,
expenses or indemnities, receivable directly or indirectly from the Partnership,
and this Section 15.11 shall be interpreted and applied to effectuate such
purpose.

Section 15.12 No Partition. No Partner shall have the right while this Agreement
remains in effect to have any Property partitioned, or to file a complaint or
institute any proceeding at law or in equity to have such Property partitioned,
and each Partner, on behalf of itself and its successors and assigns hereby
waives any such right. It is the intention of the Partners that the rights of
the parties hereto and their successors-in-interest to Property, as among
themselves, shall be governed by the terms of this Agreement, and that the
rights of the Partners and their successors-in-interest shall be subject to the
limitations and restrictions as set forth in this Agreement.

Section 15.13 No Third-Party Rights Created Hereby. Except as otherwise provided
in Section 7.11, the provisions of this Agreement are solely for the purpose of
defining the interests of the Partners, inter se; and no other Person that is
not a signatory hereto (or a permitted successor to such signatory hereto) shall
have any right, power, title or interest by way of subrogation or otherwise, in
and to the rights, powers, title and provisions of this Agreement. No creditor
or other third party having dealings with the Partnership (other than as
expressly set forth herein with respect to Indemnitees) shall have the right to
enforce the right or obligation of any Partner to make Capital Contributions or
loans to the Partnership or to pursue any other right or remedy hereunder or at
law or in equity. None of the rights or obligations of the Partners herein set
forth to make Capital Contributions or loans to the Partnership shall be deemed
an asset of the Partnership for any purpose by any creditor or other third
party, nor may any such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or any of the Partners.

Section 15.14 No Rights as Members of the General Partner Nor as Stockholders of
the Parent. Nothing contained in this Agreement shall be construed as conferring
upon the Limited Partners or any Assignees any rights whatsoever as members of
the General Partner or as stockholders of the Parent, including without
limitation any right to receive dividends or other distributions made to members
of the General Partner or stockholders of the Parent or to vote or to consent or
receive notice as stockholders in respect of any meeting of stockholders for the
election of directors of the Parent or any other matter.

Section 15.15 Amendments to Agreement.

(a) The General Partner shall not amend this Agreement without the written
consent of a Majority in Interest of the Outside Limited Partners; provided
that, the General Partner may amend this Agreement, without the prior consent of
any Limited Partners, to the extent that the General Partner determines is
necessary or appropriate, in its discretion, to facilitate or implement any of
the following:

 

73



--------------------------------------------------------------------------------

(i) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(ii) to reflect the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement, and to cause
the Partnership or the Transfer Agent to amend its books and records in
connection with such admission, substitution or withdrawal;

(iii) to cure or clarify any provision of this Agreement that the General
Partner determines to be ambiguous in a manner that the General Partner
determines to be consistent with applicable law and the other provisions of this
Agreement;

(iv) to reflect a change that is of an inconsequential nature or does not
adversely affect the Limited Partners as such in any material respect, or to
correct or supplement any provision in this Agreement not inconsistent with law
or with other provisions, or make other changes with respect to matters arising
under this Agreement that will not be inconsistent with applicable law or with
the provisions of this Agreement, in any case, as determined by the General
Partner;

(v) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(vi) to set forth or amend the designations, preferences, conversion or other
rights, voting powers, restrictions, rights to allocations and distributions,
qualifications or terms or conditions of redemption of the holders of any
additional Partnership Units issued or established pursuant to this Agreement,
including as set forth in Sections 4.03(b), 5.06, 6.02(b), 6.03(c), 6.04(c);

(vii)(a) to reflect such changes as are reasonably necessary for the Parent to
qualify as a REIT or to satisfy the REIT Requirements; or (b) to reflect the
Transfer of all or any part of a Partnership Interest among the General Partner,
the Parent and any Qualified REIT Subsidiary or any entity that is disregarded
as an entity separate from the Parent for federal income tax purposes;

(viii) to modify either or both the manner in which items of Net Income or Net
Loss are allocated pursuant to Article VI or the manner in which Capital
Accounts are adjusted, computed or maintained (but only to the extent set forth
in the definition of “Capital Account” or contemplated by the Code or the
Regulations);

(ix) to issue additional Partnership Interests in accordance with Section 4.03;

 

74



--------------------------------------------------------------------------------

(x) to reflect any other modification to this Agreement as is reasonably
necessary for the business or operations of the Partnership or the General
Partner and which does not violate Section 15.15(b);

(xi) as may be required to reflect the admission, substitution, termination or
withdrawal of Partners or an increase or decrease in a Partner’s DRO Amount in
accordance with this Agreement (which may be affected through the replacement of
then-current Exhibit B with an amended Exhibit B); and

(xii) for the purposes contemplated by Section 11.03(f).

The General Partner will provide notice to the Limited Partners subsequent to
any action under this Section 15.15(a) taken by the General Partner.

(b) Notwithstanding Section 15.15(a), this Agreement shall not be amended, by
the General Partner, without the consent of each Partner adversely affected
thereby, if such amendment or action would (i) convert a Limited Partner
Interest in the Partnership into a General Partner Interest (except as a result
of the General Partner acquiring such Partnership Interest), (ii) modify the
limited liability of a Limited Partner, (iii) amend or modify the Redemption
rights, Cash Amount or Common REIT Shares Amount as set forth in Section 8.06
hereof, or amend or modify any related definitions, or (iv) amend Section 11.02
or this Section 15.15(b).

(c) Any amendments to this Agreement that require Consent of a Majority in
Interest of the Outside Limited Partners may be proposed only by the General
Partner. Following such proposal, the General Partner shall submit any proposed
amendment to the Limited Partners. The General Partner shall seek the written
consent of the Limited Partners on the proposed amendment or shall call a
meeting to vote thereon and to transact any other business that the General
Partner may deem appropriate. For purposes of obtaining a written consent, the
General Partner may require a response within a reasonable specified time, but
not less than 10 days, and failure to respond in such time period shall
constitute a consent that is consistent with the General Partner’s
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite consents are received even if
prior to such specified time.

[signature page follows]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amended and Restated Agreement of Limited
Partnership has been executed as of the date first written above.

 

GENERAL PARTNER: Gladstone Land Partners, LLC By:   Gladstone Land Corporation,
its sole member By:  

/s/ David J. Gladstone

Name:   David J. Gladstone Title:   Chief Executive Officer ALL LIMITED PARTNERS
LISTED ON THE BOOKS OF THE PARTNERSHIP OR THE TRANSFER AGENT: By:  

/s/ David J. Gladstone

Name:  

David J. Gladstone

Title:   Attorney-in-Fact for the Limited Partners

 

76



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF REDEMPTION OF OP UNITS

The undersigned Limited Partner hereby irrevocably (i) tenders for redemption
the number of OP Units in Gladstone Land Limited Partnership (the “Partnership”)
set forth below into OP Units in accordance with the terms of the First Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended;
and (ii) directs that any Common REIT Shares and any cash that may be
deliverable upon such redemption be delivered to the address specified below.
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has title to such OP Units, free and clear of the rights or interests of any
other person or entity other than the Partnership; (b) has the full right,
power, and authority to cause the redemption of such OP Units as provided
herein; and (c) has obtained the consent or approval of all persons or entities,
if any, having the right to consent or approve such redemption.

 

Name of Limited Partner:  

 

 

  (Print Exact Name as Registered with Partnership)  
Number of OP Units to be Redeemed:  

 

 

Date of this Notice:  

 

 

                                                                              
                                                     (Signature of Limited
Partner: Sign Exact Name as Registered with Partnership)
                                                                (Street Address)
                                                                             
(City)            (State)            (Zip Code)  

Signature Guaranteed by:      

 

 

Issue Check Payable to (if applicable):  

 

 

Issue Common REIT Shares to (if applicable):  

 

 

Social Security or Identifying Number of:  

 

 

 

A-1



--------------------------------------------------------------------------------

Exhibit B

DRO PARTNERS AND DRO AMOUNTS

None

 

B-1



--------------------------------------------------------------------------------

Exhibit C

NOTICE OF ELECTION BY PARTNER TO CONVERT

PROFITS INTEREST LTIP UNITS INTO OP UNITS

The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert the
number of LTIP Units in Gladstone Land Limited Partnership (the “Partnership”)
set forth below into OP Units in accordance with the terms of the First Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended;
and (ii) directs that any cash in lieu of OP Units that may be deliverable upon
such conversion to be deliverable upon such conversion be delivered to the
address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

Name of LTIP Unitholder:                               
                                         
                                                                         
                                      
                                      (Print Exact Name as Registered with
Partnership) Number of LTIP Units to be
Converted:                                       
                                         
                                            Date of this
Notice:                                             
                                                                                
                                                               (Signature of
Limited Partner: Sign Exact Name as Registered with Partnership)
                                                                             
            (Street Address)                                       
                                       (City)            (State)            (Zip
Code) Signature Guaranteed by:                                        
                                         
                                                                 Issue Check
Payable to (if applicable):                                       
                                         
                                            Issue OP Units to (if
applicable):                                       
                                         
                                                      Social Security or
Identifying Number of:                                        
                                                                               

 

C-1



--------------------------------------------------------------------------------

Exhibit D

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION

OF LTIP UNITS INTO OP UNITS

Gladstone Land Limited Partnership (the “Partnership”) hereby irrevocably
(i) elects to cause the number of LTIP Units held by the LTIP Unitholder set
forth below to be converted into Partnership Units in accordance with the terms
of the First Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended.

 

Name of LTIP Unitholder:                                       
                                         
                                                                 
                                      
                                      (Print Exact Name as Registered with
Partnership) Number of LTIP Units to be
Converted:                                       
                                         
                                              Date of this
Notice:                                                         

 

D-1



--------------------------------------------------------------------------------

Exhibit E-1

CERTIFICATION OF NON-FOREIGN STATUS

(FOR LIMITED PARTNERS THAT ARE ENTITIES)

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Gladstone Land Corporation (“Parent”), Gladstone Land
Partners, LLC (the “General Partner”), and Gladstone Land Limited Partnership
(the “Partnership”), that no withholding is required with respect to the
redemption or conversion by                     (“Partner”) of its Partnership
Units in the Partnership, the undersigned hereby certifies the following on
behalf of Partner:

 

  1. Partner is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate, as those terms are defined in the Code and the Treasury
regulations thereunder.

 

  2. Partner is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii).

 

  3. The U.S. employer identification number of Partner is                     .

 

  4. The principal business address of Partner is:                     ,
                    , and Partner’s place of incorporation is:
                    .

 

  5. Partner agrees to inform Parent and General Partner if it becomes a foreign
person at any time during the three-year period immediately following the date
of this notice.

 

  6. Partner understands that this certification may be disclosed to the
Internal Revenue Service by Parent or General Partner and that any false
statement contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.

 

PARTNER:                                      
                                                   
By:                                     
                                             
Name:                                     
                                       
Title:                                    
                                           
Date:                                     
                                         

 

E-1



--------------------------------------------------------------------------------

Exhibit E-2

CERTIFICATION OF NON-FOREIGN STATUS

(FOR LIMITED PARTNERS THAT ARE INDIVIDUALS)

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Gladstone Land Corporation (“Parent”), Gladstone Land
Partners, LLC (the “General Partner”), and Gladstone Land Limited Partnership
(the “Partnership”) that no withholding is required with respect to my
redemption or conversion of my Partnership Units in the Partnership, I,
                    , hereby certify the following:

 

  1. I am not a nonresident alien for purposes of U.S. income taxation.

 

  2. My U.S. taxpayer identification number (social security number) is
                    .

 

  3. My home address is:                                          
                                                        .

 

  4. I agree to inform Parent and General Partner promptly if I become a
nonresident alien at any time during the three-year period immediately following
the date of this notice.

 

  5. I understand that this certification may be disclosed to the Internal
Revenue Service by Parent or General Partner and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.

 

 

Name:                                                 
Date:                                                 

 

E-2